

EXHIBIT 10ii


bmslogo2019exhibits.jpg [bmslogo2019exhibits.jpg]
RESTRICTED STOCK UNITS AGREEMENT
UNDER THE BRISTOL-MYERS SQUIBB COMPANY
2014 EQUITY INCENTIVE PLAN
BRISTOL-MYERS SQUIBB COMPANY, a Delaware corporation (the “Company”), has
granted to you the Restricted Stock Units (“RSUs”) specified in the Grant
Summary located on the Stock Plan Administrator’s website, which is incorporated
into this Restricted Stock Units Agreement (the “Agreement”) and deemed to be a
part hereof. The RSUs have been granted to you under Section 8 of the 2014
Equity Incentive Plan (the “Plan”), on the terms and conditions specified in the
Grant Summary and this Agreement. The terms and conditions of the Plan and the
Grant Summary are hereby incorporated by reference into and made a part of this
Agreement. Capitalized terms used in this Agreement that are not specifically
defined herein shall have the meanings ascribed to such terms in the Plan and in
the Grant Summary.
1.RESTRICTED STOCK UNITS AWARD
The Compensation and Management Development Committee of the Board of Directors
of Bristol-Myers Squibb Company (the “Committee”) has granted to you as of the
Award Date an Award of RSUs as designated herein subject to the terms,
conditions, and restrictions set forth in this Agreement and the Plan. Each RSU
shall represent the conditional right to receive, upon settlement of the RSU,
one share of Bristol-Myers Squibb Common Stock (“Common Stock”) or, at the
discretion of the Company, the cash equivalent thereof (subject to any tax
withholding as described in Section 4). The purpose of such Award is to motivate
and retain you as an employee of the Company or a subsidiary of the Company, to
encourage you to continue to give your best efforts for the Company’s future
success, and to increase your proprietary interest in the Company. Except as may
be required by law, you are not required to make any payment (other than
payments for taxes pursuant to Section 4 hereof) or provide any consideration
other than the rendering of future services to the Company or a subsidiary of
the Company.
2.    RESTRICTIONS, FORFEITURES, AND SETTLEMENT
Except as otherwise provided in this Section 2, each RSU shall be subject to the
restrictions and conditions set forth herein during the period from the Award
Date until the date such RSU has become vested and non-forfeitable such that
there are no longer any RSUs that may become potentially vested and
non-forfeitable (the “Restricted Period”). Vesting of the RSUs is conditioned
upon you remaining continuously employed by the Company or a subsidiary of the
Company from the Award Date until the relevant vesting date, subject to the
provisions of this Section 2. Assuming satisfaction of such employment
conditions, 100% of the RSUs shall vest on the first anniversary of the Award
Date (the “Vesting Date”), provided, that, all shares of Common Stock issued
pursuant to the vesting of the RSUs (net of any shares withheld or sold for
taxes) in accordance with Section 2(b) shall be subject to an additional two
year post-vest holding period (the “Post-Vest Holding Period”), and during such
Post-Vest Holding Period, you may not Transfer (as defined below) any of the
shares of Common Stock issued to you pursuant to the vested RSUs. As a condition
to receiving and holding the Award, you hereby (i) agree that this Section 2 of
the Agreement will apply upon any termination and that, if applicable, Section
6(e)




--------------------------------------------------------------------------------




of the Celgene Corporation U.S. Employee Change in Control Severance Plan (as
may be amended from time to time, the “Celgene Severance Plan”), will not apply,
(ii) agree that the actual or deemed acceptance of this Award constitutes
written consent to the amendment of the Celgene Severance Plan in a manner
consistent with this Section 2, and (iii) agree that this Award grant will be
immediately terminated and forfeited if Section 6(e) of the Celgene Severance
Plan is not considered to be validly amended hereby or otherwise applies to this
Agreement.
(a)    Nontransferability. (i) During the Restricted Period and any further
period prior to settlement of your RSUs, you may not, directly or indirectly,
offer, sell, transfer, pledge, assign or otherwise transfer or dispose of (each,
a “Transfer”) any of the RSUs or your rights relating thereto, and (ii) during
the Post-Vest Holding Period, you may not Transfer any rights relating to the
vested RSUs, including the shares of Common Stock issued pursuant to any vested
RSUs. If you attempt to Transfer your rights under this Agreement in violation
of the provisions herein, the Company’s obligation to settle RSUs or otherwise
make payments shall terminate.
(b)    Time of Settlement. RSUs shall be settled promptly upon expiration of the
Restricted Period without forfeiture of the RSUs (i.e., upon vesting), but in
any event within 60 days after expiration of the Restricted Period (except as
otherwise provided in this Section 2), by delivery of one share of Common Stock
for each RSU being settled, or, at the discretion of the Company, the cash
equivalent thereof; provided, however, that settlement of an RSU shall be
subject to Plan Section 14(c), Section 2(j) below and the Post-Vest Holding
Period; provided further, that no dividend or dividend equivalents will be paid,
accrued or accumulated in respect of the period during which settlement was
delayed. (Note: The six-month delay rule in Section 2(j) may apply to any
portion of the RSUs that vest after the time you become Retirement eligible
under the Plan, and could apply in other cases as well). Settlement of RSUs that
directly or indirectly result from adjustments to RSUs shall occur at the time
of settlement of, and subject to the restrictions and conditions that apply to,
the granted RSUs, including the Post-Vest Holding Period. Settlement of cash
amounts which directly or indirectly result from adjustments to RSUs shall be
included as part of your regular payroll payment as soon as administratively
practicable after the settlement date for the underlying RSUs, and subject to
the restrictions and conditions that apply to, the granted RSUs, including the
Post-Vest Holding Period. Until shares are delivered to you in settlement of
RSUs, you shall have none of the rights of a stockholder of the Company with
respect to the shares issuable in settlement of the RSUs, including the right to
vote the shares and receive actual dividends and other distributions on the
underlying shares of Common Stock. Shares of stock issuable in settlement of
RSUs shall be delivered to you upon settlement in certificated form or in such
other manner as the Company may reasonably determine. At that time, you will
have all of the rights of a stockholder of the Company, subject to any
restrictions and conditions that apply to the shares of Common Stock issuable in
settlement of the RSUs, including the Post-Vest Holding Period.
(c)    Retirement and Death.
(i)    In the event of your Retirement (as that term is defined in the Plan;
however, such Retirement is voluntary, you shall forfeit all unvested RSUs on
the


    2

--------------------------------------------------------------------------------




date of termination) prior to the end of the Restricted Period, you, or your
estate or legal heirs, as applicable, shall be deemed vested and entitled to
settlement of (i.e., the Restricted Period shall expire with respect to) a
proportionate number of the total number of RSUs granted, provided that your
employment has not been terminated by the Company or a subsidiary of the Company
for misconduct or other conduct deemed detrimental to the interests of the
Company or a subsidiary of the Company. If you are only eligible for Retirement
pursuant to Plan Section 2(jj)(iii), and you are employed in the United States
or Puerto Rico at the time of your Retirement, you shall be entitled to the
proportionate vesting described in this Section 2(c) only if you execute and do
not revoke a release in favor of the Company and its predecessors, successors,
affiliates, subsidiaries, directors and employees in a form satisfactory to the
Company; if you fail to execute or revoke the release, or your release fails to
become effective and irrevocable within 60 days of the date your employment
terminates, you shall forfeit any RSUs that are unvested as of the date your
employment terminates.
(ii)    In the event of your death while employed by the Company or a subsidiary
of the Company prior to the end of the Restricted Period, your estate or legal
heirs, as applicable, shall be deemed vested and entitled to settlement of
(i.e., the Restricted Period shall expire with respect to) a proportionate
number of the total number of RSUs granted.
(iii)    The formula for determining the proportionate number of your RSUs to
become vested and non-forfeitable upon your Retirement or death is available by
request from the Office of the Corporate Secretary at 430 E. 29th Street, 14th
Floor, New York, New York 10016. RSUs that become vested and non-forfeitable
under this Section 2(c) shall be distributed in accordance with Section 2(b)
(i.e., within 60 days of the date of your death or Retirement, subject to Plan
Section 14(c) and Section 2(j) of this Agreement), provided that, if you are
only eligible for Retirement pursuant to Plan Section 2(jj)(iii), such
settlement will occur on the 60th day following your Retirement (subject to Plan
Section 14(c) and Section 2(j) of this Agreement). In the event of your becoming
vested hereunder on account of death, or in the event of your death subsequent
to your Retirement hereunder and prior to the delivery of shares in settlement
of RSUs (not previously forfeited), shares in settlement of your RSUs shall be
delivered to your estate or legal heirs, as applicable, upon presentation to the
Committee of letters testamentary or other documentation satisfactory to the
Committee, and your estate or legal heirs, as applicable, shall succeed to any
other rights provided hereunder in the event of your death. Notwithstanding
anything else in this Section 2(c) to the contrary, except in the case of your
death, all shares issued in settlement of any vested RSUs pursuant to this
Section shall continue to be subject to the Post-Vest Holding Period.
(d)    Termination not for Misconduct/Detrimental Conduct. In the event your
employment is terminated by the Company or a subsidiary of the Company for
reasons other than misconduct or other conduct deemed detrimental to the
interests of the Company or a subsidiary of the Company, and you are not
eligible for Retirement, you shall be


    3

--------------------------------------------------------------------------------




entitled to settlement of (i.e., the Restricted Period shall expire with respect
to) a proportionate number of the total number of RSUs granted, provided that
all shares issued in settlement of any vested RSUs pursuant to this Section
shall continue to be subject to the Post-Vest Holding Period. If you are not
eligible for Retirement, and you are employed in the United States or Puerto
Rico at the time of your termination, you shall be entitled to the proportionate
vesting described in this Section 2(d) only if you execute and do not revoke a
release in favor of the Company and its predecessors, successors, affiliates,
subsidiaries, directors and employees in a form satisfactory to the Company; if
you fail to execute or revoke the release, or your release fails to become
effective and irrevocable within 60 days of the date your employment terminates,
you shall forfeit any RSUs that are unvested as of the date your employment
terminates. The formula for determining the proportionate number of RSUs you are
entitled to under this Section 2(d) is available by request from the Office of
the Corporate Secretary at 430 E. 29th Street, 14th Floor, New York, New York
10016. RSUs that become vested and non-forfeitable under this Section 2(d) shall
be distributed in accordance with Section 2(b) (i.e., within 60 days of the date
of your termination, subject to Plan Section 14(c) and Section 2(j) of this
Agreement), provided that, if you are required to execute a release under this
Section 2(d), such settlement will occur on the 60th day following your
termination (subject to Plan Section 14(c) and Section 2(j) of this Agreement).
(e)    Disability. In the event you become Disabled (as that term is defined
below), for the period during which you continue to be deemed to be employed by
the Company or a subsidiary of the Company (i.e., the period during which you
receive Disability benefits), you will not be deemed to have terminated
employment for purposes of the RSUs. However, no period of continued Disability
shall continue beyond 29 months for purposes of the RSUs, at which time you will
be considered to have separated from service in accordance with applicable laws
as more fully provided for herein. Upon the termination of your receipt of
Disability benefits, (i) you will not be deemed to have terminated employment if
you return to employment status, and (ii) if you do not return to employment
status or are considered to have separated from service as noted above, you will
be deemed to have terminated employment at the date of cessation of payments to
you under all disability pay plans of the Company and its subsidiaries (unless
you are on an approved leave of absence per Section 2(i) herein), with such
termination treated for purposes of the RSUs as a Retirement or death (as
detailed in Section 2(c) herein), or voluntary termination (as detailed in
Section 2(g) herein) based on your circumstances at the time of such
termination. For purposes of this Agreement, “Disability” or “Disabled” shall
mean qualifying for and receiving payments under a disability plan of the
Company or any subsidiary or affiliate either in the United States or in a
jurisdiction outside of the United States, and in jurisdictions outside of the
United States shall also include qualifying for and receiving payments under a
mandatory or universal disability plan or program managed or maintained by the
government.
(f)    Qualifying Termination Following Change in Control. In the event your
employment is terminated by reason of a Qualifying Termination during the
Protected Period (each as defined in Section 13 of the Plan) following a Change
in Control, the Restricted Period and all remaining restrictions shall expire
and the RSUs shall be deemed fully vested.


    4

--------------------------------------------------------------------------------




(g)    Other Termination of Employment. In the event of your voluntary
termination (other than a Retirement subject to Section 2(c) or a Qualifying
Termination subject to Section 2(f)), or termination by the Company or a
subsidiary of the Company for misconduct or other conduct deemed by the Company
to be detrimental to the interests of the Company or a subsidiary of the
Company, you shall forfeit all unvested RSUs on the date of termination.
(h)    Other Terms.
(i)    In the event that you fail promptly to pay or make satisfactory
arrangements as to the Tax-Related Items as provided in Section 4, all RSUs
subject to restriction shall be forfeited by you and shall be deemed to be
reacquired by the Company.
(ii)    You may, at any time prior to the expiration of the Restricted Period,
waive all rights with respect to all or some of the RSUs by delivering to the
Company a written notice of such waiver.
(iii)    Termination of employment includes any event if immediately thereafter
you are no longer an employee of the Company or any subsidiary of the Company,
subject to Section 2(i) hereof. References in this Section 2 to employment by
the Company include employment by a subsidiary of the Company. Termination of
employment means an event after which you are no longer employed by the Company
or any subsidiary of the Company. Such an event could include the disposition of
a subsidiary or business unit by the Company or a subsidiary.
(iv)    Upon any termination of your employment, any RSUs as to which the
Restricted Period has not expired at or before such termination shall be
forfeited, subject to Sections 2(c)-(f) hereof. Other provisions of this
Agreement notwithstanding, in no event will an RSU that has been forfeited
thereafter vest or be settled.
(v)    In the event of termination of your employment (whether or not later
found to be invalid or in breach of employment laws in the jurisdiction where
you are employed or the terms of your employment agreement, if any), unless
otherwise provided in this Agreement or determined by the Company, your right to
vest in the RSUs under the Plan, if any, will terminate effective as of the date
that you are no longer actively providing services and will not be extended by
any notice period (e.g., active services would not include any contractual
notice period or any period of “garden leave” or similar period mandated under
employment laws in the jurisdiction where you are employed or the terms of your
employment agreement, if any); the Company shall have the exclusive discretion
to determine when you are no longer actively providing services for purposes of
your RSUs (including whether you may still be considered to be providing
services while on a leave of absence).


    5

--------------------------------------------------------------------------------




(vi)    You agree that the Company may recover any compensation received by you
under this Agreement if such recovery is pursuant to a clawback or recoupment
policy approved by the Committee, even if approved subsequent to the date of
this Agreement.
(i)    The following events shall not be deemed a termination of employment:
(i)    A transfer of you from the Company to a subsidiary of the Company, or
vice versa, or from one subsidiary of the Company to another; and
(ii)    A leave of absence from which you return to active service for any
purpose approved by the Company or a subsidiary of the Company in writing.
Any failure to return to active service with the Company or a subsidiary of the
Company at the end of an approved leave of absence as described herein shall be
deemed a voluntary termination of employment effective on the date the approved
leave of absence ends, subject to applicable law and any RSUs that are unvested
as of the date your employment terminates shall be forfeited subject to Section
2(c), provided that all shares issued in settlement of any previously vested
RSUs shall continue to be subject to the Post-Vest Holding Period. During a
leave of absence as provided for in (ii) above, although you will be considered
to have been continuously employed by the Company or a subsidiary of the Company
and not to have had a termination of employment under this Section 2, subject to
applicable law, the Committee may specify that such leave of absence period
approved for your personal reasons (and provided for by any applicable law)
shall not be counted in determining the period of employment for purposes of the
vesting of the RSUs. In such case, the Vesting Dates for unvested RSUs shall be
extended by the length of any such leave of absence.
(j)    As more fully provided for in the Plan, notwithstanding any provision
herein, in any Award or in the Plan to the contrary, the terms of any Award
shall be limited to those terms permitted under Code Section 409A including all
applicable regulations and administrative guidance thereunder (“Section 409A”),
and any terms not permitted under Section 409A shall be automatically modified
and limited to the extent necessary to conform with Section 409A, but only to
the extent such modification or limitation is permitted under Section 409A.
(i)    A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for a payment that
constitutes a deferral of compensation under Code Section 409A upon or following
a termination of your employment unless such termination is also a “separation
from service” within the meaning of Code Section 409A and, for purposes of any
such provision of this Agreement, references to a “termination,” “termination of
employment” or like terms shall mean a “separation from service” within the
meaning of Code Section 409A.




    6

--------------------------------------------------------------------------------




(ii)    Notwithstanding any provision to the contrary in the Plan or in this
Agreement, if you are deemed on the date of your termination of employment to be
a “specified employee” within the meaning of that term under Section
409A(a)(2)(B) of the Code and using the identification methodology selected by
the Company from time to time, or if none, the default methodology set forth in
Code Section 409A, then with regard to any such payment under the Award, to the
extent required to be delayed in compliance with Section 409A(a)(2)(B) of the
Code, such payment shall not be made prior to the earlier of (i) the expiration
of the six (6)-month period measured from the date of your “separation from
service” within the meaning of Code Section 409A, and (ii) the date of your
death.
3.    NON-COMPETITION AND NON-SOLICITATION AGREEMENT AND COMPANY RIGHT TO
INJUNCTIVE RELIEF, DAMAGES, RESCISSION, FORFEITURE AND OTHER REMEDIES
You acknowledge that the grant of RSUs pursuant to this Agreement is sufficient
consideration for this Agreement, including, without limitation, all applicable
restrictions imposed on you by this Section 3. For the avoidance of doubt, the
non-competition provisions of Section 3(c)(i)-(ii) below shall only be
applicable during your employment by BMS (as defined in Section 3(e)(iii)).
(a)    Confidentiality Obligations and Agreement. By accepting this Agreement,
you agree and/or reaffirm the terms of all agreements related to treatment of
Confidential Information that you signed at the inception of or during your
employment, the terms of which are incorporated herein by reference. This
includes, but is not limited to, use or disclosure of any BMS Confidential
Information, Proprietary Information, or Trade Secrets to third parties.
Confidential Information, Proprietary Information, and Trade Secrets include,
but are not limited to, any information gained in the course of your employment
with BMS that is marked as confidential or could reasonably be expected to harm
BMS if disclosed to third parties, including without limitation, any information
that could reasonably be expected to aid a competitor or potential competitor in
making inferences regarding the nature of BMS’s business activities, where such
inferences could reasonably be expected to allow such competitor to compete more
effectively with BMS. You agree that you will not remove or disclose BMS
Confidential Information, Proprietary Information or Trade Secrets. Unauthorized
removal includes forwarding or downloading confidential information to personal
email or other electronic media and/or copying the information to personal
unencrypted thumb drives, cloud storage or drop box. Immediately upon
termination of your employment for any reason, you will return to BMS all of
BMS’s confidential and other business materials that you have or that are in
your possession or control and all copies thereof, including all tangible
embodiments thereof, whether in hard copy or electronic format and you shall not
retain any versions thereof on any personal computer or any other media (e.g.,
flash drives, thumb drives, external hard drives and the like). In addition, you
will thoroughly search personal electronic devices, drives, cloud-based storage,
email, cell phones, and social media to ensure that all BMS information has been
deleted. In the event that you commingle personal and BMS confidential
information on these devices or storage media, you hereby consent to the removal
and permanent deletion of all information on these devices and media. Nothing in
this paragraph or


    7

--------------------------------------------------------------------------------




Agreement limits or prohibits your right to report potential violations of law,
rules, or regulations to, or communicate with, cooperate with, testify before,
or otherwise assist in an investigation or proceeding by, any government agency
or entity, or engage in any other conduct that is required or protected by law
or regulation, and you are not required to obtain the prior authorization of BMS
to do so and are not required to notify BMS that you have done so.
(b)    Inventions. To the extent permitted by local law, you agree and/or
reaffirm the terms of all agreements related to inventions that you signed at
the inception of or during your employment, and agree to promptly disclose and
assign to BMS all of your interest in any and all inventions, discoveries,
improvements and business or marketing concepts related to the current or
contemplated business or activities of BMS, and which are conceived or made by
you, either alone or in conjunction with others, at any time or place during the
period you are employed by BMS. Upon request of BMS, including after your
termination, you agree to execute, at BMS’s expense, any and all applications,
assignments, or other documents which BMS shall determine necessary to apply for
and obtain letters patent to protect BMS’s interest in such inventions,
discoveries, and improvements and to cooperate in good faith in any legal
proceedings to protect BMS’s intellectual property.
(c)    Non-Competition, Non-Solicitation and Related Covenants. By accepting
this Agreement, you agree to the restrictive covenants outlined in this section
unless expressly prohibited by local law or as follows. Given the extent and
nature of the confidential information that you have obtained or will obtain
during the course of your employment with BMS, it would be inevitable or, at the
least, substantially probable that such confidential information would be
disclosed or utilized by you should you obtain employment from, or otherwise
become associated with, an entity or person that is engaged in a business or
enterprise that directly competes with BMS. Even if not inevitable, it would be
impossible or impracticable for BMS to monitor your strict compliance with your
confidentiality obligations. Consequently, you agree that you will not, directly
or indirectly:
(i)    during the Covenant Restricted Period (as defined below), own or have any
financial interest in a Competitive Business (as defined below), except that
nothing in this clause shall prevent you from owning one per cent or less of the
outstanding securities of any entity whose securities are traded on a U.S.
national securities exchange (including NASDAQ) or an equivalent foreign
exchange;
(ii)    during the Covenant Restricted Period, whether or not for compensation,
either on your own behalf or as an employee, officer, agent, consultant,
director, owner, partner, joint venturer, shareholder, investor, or in any other
capacity, be actively connected with a Competitive Business or otherwise advise
or assist a Competitive Business with regard to any product, investigational
compound, technology, service or line of business that competes with any
product, investigational compound, technology, service or line of business with
which you worked or about which you became familiar as a result of your
employment with BMS;


    8

--------------------------------------------------------------------------------




(iii)    for employees in an executive, management, supervisory or business unit
lead role at the time of termination, you will not, during the Covenant
Restricted Period, employ, solicit for employment, solicit, induce, encourage,
or participate in soliciting, inducing or encouraging any BMS employee who is
employed by BMS or who was employed by BMS within the twelve months preceding
the termination of your employment with BMS for any reason, to terminate or
reduce his or her or its relationship with BMS. This restriction includes, but
is not limited to, participation by you in any and all parts of the staffing and
hiring processes involving a candidate regardless of the means by which the new
employer became aware of the candidate;
(iv)    during the Covenant Restricted Period, solicit, induce, encourage, or
appropriate or attempt to solicit, divert or appropriate, by use of Confidential
Information or otherwise, any existing or prospective customer, vendor or
supplier of BMS that you became aware of or was introduced to in the course of
your duties for BMS, to terminate, cancel or otherwise reduce its relationship
with BMS, and;
(v)    during the Covenant Restricted Period, engage in any activity that is
harmful to the interests of BMS, including, without limitation, any conduct
during the term of your employment that violates BMS’s Standards of Business
Conduct and Ethics, securities trading policy and other policies.
(d)    Rescission, Forfeiture and Other Remedies. If BMS determines that you
have violated any applicable provisions of 3(c) above during the Covenant
Restricted Period, in addition to injunctive relief and damages, you agree and
covenant that:
(i)    any portion of the RSUs not vested or settled shall be immediately
rescinded;
(ii)    you shall automatically forfeit any rights you may have with respect to
the RSUs as of the date of such determination;
(iii)    if any part of the RSUs vested within the twelve-month period
immediately preceding a violation of Section 3(c) above (or vested following the
date of any such violation), upon BMS’s demand, you shall immediately deliver to
it a certificate or certificates for shares of Common Stock that you acquired
upon settlement of such RSUs (or an equivalent number of other shares),
including any shares of Common Stock that may have been withheld or sold to
cover withholding obligations for Tax-Related Items; and
(iv)    the foregoing remedies set forth in this Section 3(d) shall not be BMS’s
exclusive remedies. BMS reserves all other rights and remedies available to it
at law or in equity.
(e)    Definitions. For purposes of this Agreement, the following definitions
shall apply:




    9

--------------------------------------------------------------------------------




(i)    “Competitive Business” means any business that is engaged in or is about
to become engaged in the development, production or sale of any product,
investigational compound, technology, process, service or line of business
concerning the treatment of any disease, which product, investigational
compound, technology, process, service or line of business resembles or competes
with any product, investigational compound, technology, process, service or line
of business that was sold by, or in development at, BMS during your employment
with BMS.
(ii)    The “Covenant Restricted Period” for purposes of paragraph 3(c)(iii) and
3(c)(iv) shall be the period during which you are employed by BMS and twelve
(12) months after the end of your term of employment with and/or work for BMS
for any reason, (e.g., restriction applies regardless of the reason for
termination and includes voluntary and involuntary termination). The “Covenant
Restricted Period” for purposes of paragraphs 3(c)(i), 3(c)(ii) and 3(c)(iii)
shall be the period of employment by BMS. In the event that BMS files an action
to enforce rights arising out of this Agreement, the Covenant Restricted Period
shall be extended for all periods of time in which you are determined by the
Court or other authority to have been in violation of the provisions of Section
3(c).
(iii)    “BMS” means the Company, all related companies, affiliates,
subsidiaries, parents, successors, assigns and all organizations acquired by the
foregoing.
(f)    Severability. You acknowledge and agree that the period and scope of
restriction imposed upon you by this Section 3 are fair and reasonable and are
reasonably required for the protection of BMS. In case any one or more of the
provisions contained in this Agreement should be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions will not in any way be affected or impaired and this
Agreement shall nevertheless continue to be valid and enforceable as though the
invalid provisions were not part of this Agreement. If the final judgment of a
court of competent jurisdiction or other authority declares that any term or
provision hereof is invalid, illegal or unenforceable, the parties agree that
the court making such determination shall have the power to reduce the scope,
duration, area or applicability of the term or provision, to delete specific
words or phrases, or to replace any invalid, illegal or unenforceable term or
provision with a term or provision that is valid, legal and enforceable to the
maximum extent permissible under law and that comes closest to expressing the
intention of the invalid, illegal or unenforceable term or provision. You
acknowledge and agree that your covenants under this Agreement are ancillary to
your employment relationship with BMS, but shall be independent of any other
contractual relationship between you and BMS. Consequently, the existence of any
claim or cause of action that you may have against BMS shall not constitute a
defense to the enforcement of this Agreement by BMS, nor an excuse for
noncompliance with this Agreement.
(g)    Additional Remedies. You acknowledge and agree that any violation by you
of this paragraph will cause irreparable harm to BMS and BMS cannot be
adequately compensated for such violation by damages.  Accordingly, if you
violate or threaten to violate this Agreement, then, in addition to any other
rights or remedies that BMS may


    10

--------------------------------------------------------------------------------




have in law or in equity, BMS shall be entitled, without the posting of a bond
or other security, to obtain an injunction to stop or prevent such violation,
including but not limited to obtaining a temporary or preliminary injunction
from a Delaware court pursuant to Section 1(a) of the Mutual Arbitration
Agreement (if applicable) and Section 14 of this Agreement. You further agree
that if BMS incurs legal fees or costs in enforcing this Agreement, you will
reimburse BMS for such fees and costs.
(h)    Binding Obligations. These obligations shall be binding both upon you,
your assigns, executors, administrators and legal representatives. At the
inception of or during the course of your employment, you may have executed
agreements that contain similar terms. Those agreements remain in full force and
effect. In the event that there is a conflict between the terms of those
agreements and this Agreement, this Agreement will control.
(i)    Enforcement. BMS retains discretion regarding whether or not to enforce
the terms of the covenants contained in this Section 3 and its decision not to
do so in your instance or anyone’s case shall not be considered a waiver of
BMS’s right to do so.
(j)    Duty to Notify BMS and Third Parties. During your employment with BMS and
for a period of 12 months after your termination of employment from BMS, you
shall communicate any post-employment obligations under this Agreement to each
subsequent employer. You also authorize BMS to notify third parties, including
without limitation, customers and actual or potential employers, of the terms of
this Agreement and your obligations hereunder upon your separation from BMS or
your separation from employment with any subsequent employer during the
applicable Covenant Restricted Period, by providing a copy of this Agreement or
otherwise.
4.    RESPONSIBILITY FOR TAXES
You acknowledge that, regardless of any action taken by the Company, any
subsidiary or affiliate of the Company, including your employer (“Employer”),
the ultimate liability for all income tax (including U.S. and non-U.S. federal,
state and local taxes), social security, payroll tax, fringe benefits tax,
payment on account or other tax-related items related to your participation in
the Plan and legally applicable to you or deemed by the Company or the Employer
to be an appropriate charge to you even if legally applicable to the Company or
the Employer (“Tax-Related Items”) is and remains your responsibility and may
exceed the amount actually withheld by the Company or the Employer, if any. You
further acknowledge that the Company, any subsidiary or affiliate and/or the
Employer: (a) make no representations or undertakings regarding the treatment of
any Tax-Related Items in connection with any aspect of the RSUs, including the
grant of the RSUs, the vesting of RSUs, the conversion of the RSUs into shares
of Common Stock or the receipt of an equivalent cash payment, the lapse of any
Post-Vest Holding Period, the subsequent sale of any shares of Common Stock
acquired at settlement and the receipt of any dividends; and, (b) do not commit
to structure the terms of the grant or any aspect of the RSUs to reduce or
eliminate your liability for Tax-Related Items or achieve any particular tax
result. Further, if you are subject to Tax-Related Items in more than one
jurisdiction, you acknowledge that the Company and/or the Employer (or former
employer, as applicable) may be required to withhold or account for Tax-Related
Items in more than one jurisdiction.


    11

--------------------------------------------------------------------------------




Prior to the relevant taxable event or tax withholding, as applicable, you agree
to make adequate arrangements satisfactory to the Company or the Employer to
satisfy all Tax-Related Items. In this regard, by your acceptance of the RSUs,
you authorize the Company and/or the Employer, or their respective agents, at
their discretion, to satisfy any applicable withholding obligations with regard
to all Tax-Related Items by one or a combination of the following:
(a)    withholding from your wages or other cash compensation payable to you by
the Company and/or the Employer; or
(b)    irrespective of any Post-Vest Holding Period, withholding from proceeds
of the sale of shares of Common Stock acquired upon settlement of the RSUs
either through a voluntary sale or through a mandatory sale arranged by the
Company (on your behalf pursuant to this authorization without further consent);
or
(c)    irrespective of any Post-Vest Holding Period, withholding in shares of
Common Stock to be issued upon settlement of the RSUs;
provided, however, if you are a Section 16 officer of the Company under the
Exchange Act, then the Company will withhold shares of Common Stock upon the
relevant taxable or tax withholding event, as applicable, unless the use of such
withholding method is problematic under applicable tax or securities law or has
materially adverse accounting consequences, in which case, the obligation for
Tax-Related Items may be satisfied by one or a combination of methods (a) and
(b) above.
The Company may withhold or account for Tax-Related Items by considering
applicable minimum statutory withholding rates or other applicable withholding
rates, including maximum withholding rates applicable in your jurisdiction(s),
in which case you may receive a refund of any over-withheld amount in cash and
will have no entitlement to the Common Stock equivalent. If any obligation for
Tax-Related Items is satisfied by withholding in shares of Common Stock, for tax
purposes, you are deemed to have been issued the full number of shares of Common
Stock subject to the vested RSUs, notwithstanding that a number of the shares of
Common Stock are held back solely for the purpose of paying the Tax-Related
Items.
Finally, you agree to pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of your participation in the Plan that cannot be
satisfied by the means previously described. The Company may refuse to issue or
deliver the shares or the proceeds of the sale of shares of Common Stock if you
fail to comply with your obligations in connection with the Tax-Related Items.
Notwithstanding anything in this Section 4 to the contrary, to avoid a
prohibited acceleration under Section 409A, if shares of Common Stock subject to
RSUs will be sold on your behalf (or withheld) to satisfy any Tax-Related Items
arising prior to the date of settlement of the RSUs, then to the extent that any
portion of the RSUs that is considered nonqualified deferred compensation
subject to Section 409A, the number of such shares sold on your behalf (or
withheld) shall not exceed the number of shares that equals the liability for
Tax-Related Items with respect to such shares.
5.    DIVIDENDS AND ADJUSTMENTS


    12

--------------------------------------------------------------------------------




(a)    Dividends or dividend equivalents are not paid, accrued or accumulated on
RSUs during the Restricted Period, except as provided in Section 5(b).
(b)    The number of your RSUs and/or other related terms shall be appropriately
adjusted, in order to prevent dilution or enlargement of your rights with
respect to RSUs, to reflect any changes relating to the outstanding shares of
Common Stock resulting from any event referred to in Plan Section 13(a)
(excluding any payment of ordinary dividends on Common Stock) or any other
“equity restructuring” as defined in FASB ASC Topic 718.
6.    EFFECT ON OTHER BENEFITS
In no event shall the value, at any time, of the RSUs or any other payment under
this Agreement be included as compensation or earnings for purposes of any other
compensation, retirement, or benefit plan offered to employees of the Company or
any subsidiary of the Company unless otherwise specifically provided for in such
plan. The RSUs and the underlying shares of Common Stock (or their cash
equivalent), and the income and value of the same, are not part of normal or
expected compensation or salary for any purpose including, but not limited to,
calculation of any severance, resignation, termination, redundancy or
end-of-service payments, holiday pay, bonuses, long-service awards,
leave-related payments, pension or retirement benefits, or similar mandatory
payments.
7.    ACKNOWLEDGMENT OF NATURE OF PLAN AND RSUs
In accepting the RSUs, you acknowledge, understand and agree that:
(a)    The Plan is established voluntarily by the Company, it is discretionary
in nature and may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan;
(b)    The Award of RSUs is exceptional, voluntary and occasional and does not
create any contractual or other right to receive future awards of RSUs, or
benefits in lieu of RSUs even if RSUs have been awarded in the past;
(c)    All decisions with respect to future awards of RSUs or other awards, if
any, will be at the sole discretion of the Company;
(d)    Your participation in the Plan is voluntary;
(e)    The RSUs and the shares of Common Stock subject to the RSUs, and the
income and value of same, are not intended to replace any pension rights or
compensation;
(f)    Unless otherwise agreed with the Company, the RSUs and the shares of
Common Stock subject to the RSUs, and the income from and value of the same, are
not granted as consideration for, or in connection with, the service you may
provide as a director of a subsidiary or an affiliate of the Company;




    13

--------------------------------------------------------------------------------




(g)    The future value of the underlying shares of Common Stock is unknown,
indeterminable and cannot be predicted with certainty;
(h)    No claim or entitlement to compensation or damages arises from the
forfeiture of RSUs resulting from termination of your employment with the
Company, or any of its subsidiaries or affiliates, including the Employer
(whether or not later found to be invalid or in breach of employment laws in the
jurisdiction where you are employed or the terms of your employment agreement,
if any);
(i)    Unless otherwise provided in the Plan or by the Company in its
discretion, the RSUs and the benefits evidenced by this Agreement do not create
any entitlement to have the RSUs or any such benefits transferred to, or assumed
by, another company nor to be exchanged, cashed out or substituted for, in
connection with any corporate transaction affecting the shares of the Company;
and
(j)    Neither the Company, the Employer nor any subsidiary or affiliate of the
Company shall be liable for any foreign exchange rate fluctuation between your
local currency and the United States Dollar that may affect the value of the
RSUs or of any amounts due to you pursuant to the settlement of the RSUs or the
subsequent sale of any shares of Common Stock acquired upon settlement.
8.    NO ADVICE REGARDING GRANT
The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding your participation in the Plan or
your acquisition or sale of the underlying shares of Common Stock. You should
consult with your own personal tax, legal and financial advisors regarding your
participation in the Plan before taking any action related to the Plan.
9.    RIGHT TO CONTINUED EMPLOYMENT
Nothing in the Plan or this Agreement shall confer on you any right to continue
in the employ of the Company or any subsidiary or affiliate of the Company or
any specific position or level of employment with the Company or any subsidiary
or affiliate of the Company or affect in any way the right of the Employer to
terminate your employment without prior notice at any time for any reason or no
reason.
10.    ADMINISTRATION; UNFUNDED OBLIGATIONS
The Committee shall have full authority and discretion, subject only to the
express terms of the Plan, to decide all matters relating to the administration
and interpretation of the Plan and this Agreement, and all such Committee
determinations shall be final, conclusive, and binding upon the Company, any
subsidiary or affiliate, you, and all interested parties. Any provision for
distribution in settlement of your RSUs and other obligations hereunder shall be
by means of bookkeeping entries on the books of the Company and shall not create
in you or any beneficiary any right to, or claim against any, specific assets of
the Company, nor result in the creation of any trust or escrow account for you
or any beneficiary. You and any of your beneficiaries entitled to any settlement
or distribution hereunder shall be a general creditor of the Company.


    14

--------------------------------------------------------------------------------




11.    DEEMED ACCEPTANCE
You are required to accept the terms and conditions set forth in this Agreement
prior to the Vesting Date in order for you to receive the Award granted to you
hereunder. If you wish to decline this Award, you must reject this Agreement
prior to the Vesting Date. For your benefit, if you have not rejected the
Agreement prior to the Vesting Date, you will be deemed to have automatically
accepted this Award and all the terms and conditions set forth in this
Agreement. Deemed acceptance will allow the shares to be released to you in a
timely manner and once released, you waive any right to assert that you have not
accepted the terms hereof.
12.    AMENDMENT TO PLAN
This Agreement shall be subject to the terms of the Plan, as amended from time
to time, except that, subject to Sections 19, 21 and 23 of this Agreement, and
the provisions of Addendum A hereto, your rights relating to the Award may not
be materially adversely affected by any amendment or termination of the Plan
approved after the Award Date without your written consent.
13.    SEVERABILITY AND VALIDITY
The various provisions of this Agreement are severable, and if any one or more
provisions are determined to be illegal or otherwise unenforceable, in whole or
in part, the remaining provisions shall nevertheless be binding and enforceable.
14.    GOVERNING LAW, JURISDICTION AND VENUE
This Agreement and Award grant shall be governed by the substantive laws (but
not the choice of law rules) of the State of Delaware. The forum in which
disputes arising under this RSU grant and Agreement shall be decided depends on
whether you are subject to the Mutual Arbitration Agreement.
(a)    If you are subject to the Mutual Arbitration Agreement, any dispute that
arises under this RSU grant or Agreement shall be governed by the Mutual
Arbitration Agreement. Any application to a court under Section 1(a) of the
Mutual Arbitration Agreement for temporary or preliminary injunctive relief in
aid of arbitration or for the maintenance of the status quo pending arbitration
shall exclusively be brought and conducted in the courts of Wilmington,
Delaware, or the federal courts for the United States District Court for the
District of Delaware, and no other courts where this RSU grant is made and/or
performed.  The parties hereby submit to and consent to the jurisdiction of the
State of Delaware for purposes of any such application for injunctive relief.
(b)    If you are not subject to the Mutual Arbitration Agreement, this
Agreement and Award grant shall be governed by the substantive laws (but not the
choice of law rules) of the State of Delaware. For purposes of litigating any
dispute that arises under this RSU grant or Agreement, the parties hereby submit
to and consent to the jurisdiction of the State of Delaware, agree that such
litigation shall exclusively be conducted in the courts of Wilmington, Delaware,
or the federal courts for the United States District Court for the District of
Delaware, and no other courts where this RSU grant is made and/or performed.


    15

--------------------------------------------------------------------------------




15.    SUCCESSORS
This Agreement shall be binding upon and inure to the benefit of the successors,
assigns, and heirs of the respective parties.
16.    ELECTRONIC DELIVERY AND ACCEPTANCE
The Company may, in its sole discretion, decide to deliver any documents related
to current or future participation in the Plan by electronic means. You hereby
consent to receive such documents by electronic delivery and agree to
participate in the Plan through an on-line or electronic systems established and
maintained by the Company or a third-party designated by the Company.
17.    INSIDER TRADING/MARKET ABUSE LAWS
You acknowledge that, depending on your country or broker’s country, or the
country in which Common Stock is listed, you may be subject to insider trading
restrictions and/or market abuse laws in applicable jurisdictions, which may
affect your ability to accept, acquire, sell or attempt to sell, or otherwise
dispose of the shares of Common Stock, rights to shares of Common Stock (e.g.,
RSUs) or rights linked to the value of Common Stock, during such times as you
are considered to have “inside information” regarding the Company (as defined by
the laws or regulations in applicable jurisdictions, including the United States
and your country). Local insider trading laws and regulations may prohibit the
cancellation or amendment of orders you placed before possessing inside
information. Furthermore, you may be prohibited from (i) disclosing insider
information to any third party, including fellow employees and (ii) “tipping”
third parties or causing them to otherwise buy or sell securities. Any
restrictions under these laws or regulations are separate from and in addition
to any restrictions that may be imposed under any applicable Company insider
trading policy. You acknowledge that it is your responsibility to comply with
any applicable restrictions, and you should speak to your personal advisor on
this matter.
18.    LANGUAGE
You acknowledge that you are proficient in the English language, or have
consulted with an advisor who is sufficiently proficient in English, so as to
allow you to understand the terms of this Agreement, the Plan and any other
Plan-related documents. If you have received this Agreement or any other
document related to the Plan translated into a language other than English and
if the meaning of the translated version is different than the English version,
the English version will control.
19.    COMPLIANCE WITH LAWS AND REGULATIONS
Notwithstanding any other provisions of the Plan or this Agreement, unless there
is an available exemption from any registration, qualification or other legal
requirement applicable to the shares of Common Stock, you understand that the
Company will not be obligated to issue any shares of Common Stock pursuant to
the vesting and/or settlement of the RSUs, if the issuance of such Common Stock
shall constitute a violation by you or the Company of any provision of law or
regulation of any governmental authority. Further, you agree that the Company
shall have unilateral authority to amend the Plan and the Agreement without your
consent to the extent


    16

--------------------------------------------------------------------------------




necessary to comply with securities or other laws applicable to issuance of
shares. Any determination by the Company in this regard shall be final, binding
and conclusive.
20.    ENTIRE AGREEMENT AND NO ORAL MODIFICATION OR WAIVER
This Agreement (including the terms of the Plan and the Grant Summary) contains
the entire understanding of the parties, provided that, if you are subject to
the Mutual Arbitration Agreement, then the Mutual Arbitration Agreement is
hereby incorporated into and made a part of this Agreement. Subject to Sections
19, 21 and 23 of this Agreement, and the provisions of Addendum A, this
Agreement shall not be modified or amended except in writing duly signed by the
parties, except that the Company may adopt a modification or amendment to the
Agreement that is not materially adverse to you in a writing signed only by the
Company. Any waiver of any right or failure to perform under this Agreement
shall be in writing signed by the party granting the waiver and shall not be
deemed a waiver of any subsequent failure to perform.
21.    ADDENDUM A
Your RSUs shall be subject to any special provisions set forth in Addendum A to
this Agreement for your country, if any. If you relocate to one of the countries
included in Addendum A, the additional provisions for such country shall apply
to you, without your consent, to the extent the Company determines that the
application of such provisions is necessary or advisable for legal or
administrative reasons. Addendum A constitutes part of this Agreement.
22.    FOREIGN ASSET/ACCOUNT REPORTING REQUIREMENTS AND EXCHANGE CONTROLS
Your country may have certain foreign asset and/or foreign account reporting
requirements and exchange controls which may affect your ability to acquire or
hold shares of Common Stock under the Plan or cash received from participating
in the Plan (including from any dividends paid on shares of Common Stock or sale
proceeds resulting from the sale of shares of Common Stock acquired under the
Plan) in a brokerage or bank account outside your country. You may be required
to report such accounts, assets or transactions to the tax or other authorities
in your country. You also may be required to repatriate sale proceeds or other
funds received as a result of your participation in the Plan to your country
through a designated bank or broker within a certain time after receipt. You
acknowledge that it is your responsibility to be compliant with such
regulations, and you should consult your personal legal advisor for any details.
23.    IMPOSITION OF OTHER REQUIREMENTS
The Company reserves the right to impose other requirements on your
participation in the Plan, on the RSUs and on any shares of Common Stock
acquired under the Plan, to the extent the Company determines it is necessary or
advisable for legal or administrative reasons, and to require you to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.


    17

--------------------------------------------------------------------------------








For the Company
Bristol-Myers Squibb Company
 
 
By
/s/ Ann Powell
 
 
Ann Powell
Chief Human Resources Officer

I have read this Agreement in its entirety. I understand that this Award has
been granted to provide a means for me to acquire and/or expand an ownership
position in Bristol-Myers Squibb Company. I acknowledge and agree that sales of
shares will be subject to the Company’s policies regulating trading by
employees. In accepting this Award, I hereby agree that Fidelity, or such other
vendor as the Company may choose to administer the Plan, may provide the Company
with any and all account information for the administration of this Award.
I hereby agree to all the terms, restrictions and conditions set forth in the
Agreement, including, but not limited to the Post-Vest Holding Period and any
post-employment covenants described herein.




    18

--------------------------------------------------------------------------------





Addendum A
BRISTOL-MYERS SQUIBB COMPANY
ADDITIONAL PROVISIONS FOR RSUs IN CERTAIN COUNTRIES
Unless otherwise provided below, capitalized terms used but not defined herein
shall have the same meanings assigned to them in the Plan and the Agreement.
This Addendum A includes additional provisions that apply if you are residing
and/or working in one of the countries listed below. This Addendum A is part of
the Agreement.
This Addendum A also includes information of which you should be aware with
respect to your participation in the Plan. For example, certain individual
exchange control reporting requirements may apply upon vesting of the RSUs
and/or sale of Common Stock. The information is based on the securities,
exchange control and other laws in effect in the respective countries as of
January 2020 and is provided for informational purposes. Such laws are often
complex and change frequently, and results may be different based on the
particular facts and circumstances. As a result, the Company strongly recommends
that you do not rely on the information noted herein as the only source of
information relating to the consequences of your participation in the Plan
because the information may be out of date at the time your RSUs vest or are
settled, or you sell shares of Common Stock acquired under the Plan.
In addition, the information is general in nature and may not apply to your
particular situation, and the Company is not in a position to assure you of any
particular result. Accordingly, you should seek appropriate professional advice
as to how the relevant laws in your country may apply to your situation.
Finally, if you are a citizen or resident of a country other than the one in
which you currently are residing and/or working, transfer employment and/or
residency after the RSUs are granted to you, or are considered a resident of
another country for local law purposes, the information contained herein for the
country you are residing and/or working in at the time of grant may not be
applicable to you in the same manner, and the Company shall, in its discretion,
determine to what extent the additional provisions contained herein shall be
applicable to you.
All Countries
Retirement. The following provision supplements Section 2 of the Agreement:
Notwithstanding the foregoing, if the Company receives a legal opinion that
there has been a legal judgment and/or legal development in your jurisdiction
that likely would result in the favorable treatment that applies to the RSUs or
in the event of your Retirement being deemed unlawful and/or discriminatory, the
provisions of Section 2 regarding the treatment of the RSUs in the event of your
Retirement shall not be applicable to you.





--------------------------------------------------------------------------------




All Countries Outside the European Union/ European Economic Area/United Kingdom
Data Privacy Consent.
By accepting the Award, you explicitly and unambiguously consent to the
collection, use and transfer, in electronic or other form, of your personal data
as described in the Agreement by and among, as applicable, the Employer, the
Company and its other subsidiaries and affiliates for the exclusive purpose of
implementing, administering and managing your participation in the Plan.
You understand that the Company, the Employer and other subsidiaries and
affiliates of the Company hold certain personal information about you,
including, but not limited to, your name, home address and telephone number,
email address, date of birth, employee ID, social security number, passport or
other identification number (e.g., resident registration number), tax code, hire
date, termination date, termination code, division name, division code, region
name, salary grade, nationality, job title, any shares of stock or directorships
held in the Company, details of all RSUs or any other entitlement to shares
awarded, canceled, vested, unvested or outstanding in your favor (“Data”), for
the purpose of implementing, administering and managing the Plan.
You understand that Data will be transferred to Fidelity Stock Plan Services and
certain of its affiliates (“Fidelity”), or such other stock plan service
provider as may be selected by the Company in the future, which assist in the
implementation, administration and management of the Plan. You understand that
the recipients of the Data may be located in the United States or elsewhere, and
that the recipient’s country (e.g. the United States) may have different data
privacy laws and protections than your country. You understand that if you
reside outside the United States, you may request a list with the names and
addresses of any potential recipients of the Data by contacting your local human
resources representative. You authorize the Company, Fidelity and other possible
recipients which may assist the Company (presently or in the future) with
implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purpose
of implementing, administering and managing your participation in the Plan,
including any requisite transfer of such Data as may be required to a broker,
escrow agent or other third party with whom the shares of Common Stock received
upon vesting of the RSUs may be deposited. You understand that Data will be held
only as long as is necessary to implement, administer and manage your
participation in the Plan. You understand that if you reside outside the United
States, you may, at any time, view Data, request information about the storage
and processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting your local
human resources representative. Further, you understand that you are providing
the consents herein on a purely voluntary basis. If you do not consent, or if
you later seek to revoke your consent, your employment status or service with
the Employer will not be affected; the only consequence of refusing or
withdrawing your consent is that the Company would not be able to grant RSUs or
other equity awards to you or administer or maintain such awards. Therefore, you
understand that refusing or withdrawing your consent may affect your ability to
participate in the Plan. For more information on the consequences of your
refusal to consent or withdrawal of consent, you understand that you may contact
your local human resources representative.


    2

--------------------------------------------------------------------------------




Upon request of the Company or the Employer, you agree to provide a separate
executed data privacy consent form (or any other agreements or consents that may
be required by the Company and/or the Employer) that the Company and/or the
Employer may deem necessary to obtain from you for the purpose of administering
your participation in the Plan in compliance with the data privacy laws in your
country, either now or in the future.  You understand and agree that you will
not be able to participate in the Plan if you fail to provide any such consent
or agreement requested by the Company and/or the Employer.
Argentina
Labor Law Policy and Acknowledgement. This provision supplements Sections 6 and
7 of the Agreement:
By accepting the RSUs, you acknowledge and agree that the grant of RSUs is made
by the Company (not the Employer) in its sole discretion and that the value of
the RSUs or any shares of Common Stock acquired under the Plan shall not
constitute salary or wages for any purpose under Argentine labor law, including,
but not limited to, the calculation of (i) any labor benefits including, but not
limited to, vacation pay, thirteenth salary, compensation in lieu of notice,
annual bonus, disability, and leave of absence payments, etc., or (ii) any
termination or severance indemnities or similar payments.
If, notwithstanding the foregoing, any benefits under the Plan are considered
salary or wages for any purpose under Argentine labor law, you acknowledge and
agree that such benefits shall not accrue more frequently than on the Vesting
Date.
Securities Law Information. Neither the RSUs nor the underlying shares of Common
Stock are publicly offered or listed on any stock exchange in Argentina.
Exchange Control Information. Certain restrictions and requirements may apply if
and when you transfer proceeds from the sale of shares of Common Stock or any
cash dividends paid with respect to such shares into Argentina.
Exchange control regulations in Argentina are subject to change. You should
speak with your personal legal advisor regarding any exchange control
obligations that you may have prior to vesting in the RSUs or remitting funds
into Argentina, as you are responsible for complying with applicable exchange
control laws.
Australia
Compliance with Laws. Notwithstanding anything else in the Agreement, you will
not be entitled to, and shall not claim, any benefit under the Plan if the
provision of such benefit would give rise to a breach of Part 2D.2 of the
Corporations Act 2001 (Cth), any other provision of that Act, or any other
applicable statute, rule or regulation which limits or restricts the giving of
such benefits. Further, the Employer is under no obligation to seek or obtain
the approval of its shareholders in general meeting for the purpose of
overcoming any such limitation or restriction.
Australian Offer Document. The offer of RSUs is intended to comply with the
provisions of the Corporations Act 2001, ASIC Regulatory Guide 49 and ASIC Class
Order CO 14/1000.


    3

--------------------------------------------------------------------------------




Additional details are set forth in the Offer Document for the offer of RSUs to
Australian resident employees, which will be provided to you with the Agreement.
Tax Information. The Plan is a plan to which Subdivision 83A-C of the Income Tax
Assessment Act 1997 (Cth) applies (subject to conditions in the Act).
Exchange Control Information. Exchange control reporting is required for inbound
cash transactions exceeding A$10,000 and inbound international fund transfers of
any value, that do not involve an Australian bank.
Austria
Exchange Control Information. If you hold shares of Common Stock under the Plan
outside of Austria (even if you hold them outside of Austria at a branch of an
Austrian bank) or cash (including proceeds from the sale of Common Stock), you
may be required to submit a report to the Austrian National Bank as follows: (i)
on a quarterly basis if the value of the Common Stock as of any given quarter
meets or exceeds €30,000,000; and (ii) on an annual basis if the value of the
Common Stock as of December 31 meets or exceeds €5,000,000. The deadline to file
the quarterly report is the 15th day of the month following the end of the
respective quarter. The deadline to file the annual report is January 31 of the
following year.
When shares of Common Stock are sold, there may be exchange control obligations
if the cash proceeds from the sale are held outside Austria. If the transaction
volume of all your cash accounts abroad meets or exceeds €10,000,000, the
movements and the balance of all accounts must be reported monthly, as of the
last day of the month, on or before the fifteenth day of the following month. If
the transaction value of all cash accounts abroad is less than €10,000,000, no
ongoing reporting requirements apply.
Belgium
There are no country-specific provisions.
Bermuda
Securities Law Information. The Plan and this Agreement are not subject to, and
have not received approval from either the Bermuda Monetary Authority or the
Registrar of Companies in Bermuda and no statement to the contrary, explicit or
implicit, is authorized to be made in this regard. If any shares of Common Stock
acquired under the Plan are offered or sold in Bermuda, the offer or sale must
comply with the provisions of the Investment Business Act 2003 of Bermuda.
Alternatively, the shares of Common Stock may be sold on the New York Stock
Exchange on which they are listed.
Brazil
Labor Law Policy and Acknowledgement. This provision supplements Sections 6 and
7 of the Agreement:


    4

--------------------------------------------------------------------------------




By accepting the RSUs, you acknowledge and agree that (i) you are making an
investment decision, and (ii) the value of the underlying shares of Common Stock
is not fixed and may increase or decrease in value over the Restricted Period.
Compliance with Laws. By accepting the RSUs, you agree that you will comply with
Brazilian law when you vest in the RSUs, lapse in the Post-Vest Holding Period
and sell shares of Common Stock. You also agree to report and pay any and all
taxes associated with the vesting of the RSUs, lapse in the Post-Vest Holding
Period, the sale of the shares of Common Stock acquired pursuant to the Plan and
the receipt of any dividends.
Exchange Control Information. You must prepare and submit a declaration of
assets and rights held outside of Brazil to the Central Bank on an annual basis
if you hold assets or rights valued at more than US$100,000. Quarterly reporting
is required if such amount exceeds US$100,000,000. The assets and rights that
must be reported include shares of Common Stock and may include the RSUs.
Bulgaria
There are no country-specific provisions.
Canada
Settlement of RSUs. Notwithstanding any terms or conditions of the Plan or the
Agreement to the contrary, RSUs will be settled in shares of Common Stock only,
not cash.
Securities Law Information. You acknowledge and agree that you will sell shares
of Common Stock acquired through participation in the Plan only outside of
Canada through the facilities of a stock exchange on which the Common Stock is
listed. Currently, the shares of Common Stock are listed on the New York Stock
Exchange.
Termination of Employment. This provision replaces the second paragraph of
Section 2(h)(v) of the Agreement:
In the event of termination of your employment (whether or not later found to be
invalid or in breach of employment laws in the jurisdiction where you are
employed or the terms of your employment agreement, if any), unless otherwise
provided in this Agreement or the Plan, your right to vest in the RSUs, if any,
will terminate effective as of the date that is the earliest of (1) the date
upon which your employment with the Company or any of its subsidiaries is
terminated; (2) the date you receive written notice of termination of
employment, or (3) the date you are no longer actively employed by or providing
services to the Company or any of its subsidiaries, regardless of any notice
period or period of pay in lieu of such notice required under applicable laws
(including, but not limited to statutory law, regulatory law and/or common law);
the Committee shall have the exclusive discretion to determine when you are no
longer employed or actively providing services for purposes of the RSUs
(including whether you may still be considered employed or actively providing
services while on a leave of absence). Notwithstanding the foregoing, if
applicable employment standards legislation explicitly requires continued
vesting during a statutory notice period, ,your right to vest in the RSUs under
the Plan, if any, will terminate effective as of the last day of your minimum
statutory notice period.


    5

--------------------------------------------------------------------------------




The following provision applies if you are resident in Quebec:
Data Privacy. This provision supplements the Data Privacy Consent provision
above in this Addendum A:
You hereby authorize the Company, the Employer and their representatives to
discuss with and obtain all relevant information from all personnel,
professional or non-professional, involved with the administration and operation
of the Plan. You further authorize the Company and its subsidiaries to disclose
and discuss the Plan with their advisors. You further authorize the Company and
its subsidiaries to record such information and to keep such information in your
employee file.
Chile
Labor Law Policy and Acknowledgement. This provision supplements Sections 6 and
7 of the Agreement:
In accepting the RSUs, you agree the RSUs and the shares of Common Stock
underlying the RSUs, and the income and value of same, shall not be considered
as part of your remuneration for purposes of determining the calculation base of
future indemnities, whether statutory or contractual, for years of service
(severance) or in lieu of prior notice, pursuant to Article 172 of the Chilean
Labor Code.
Securities Law Information. The offer of the RSUs constitutes a private offering
in Chile effective as of the Award Date. The offer of RSUs is made subject to
general ruling n° 336 of the Commission for the Financial Market (Comisión para
el Mercado Financiero, “CMF”). The offer refers to securities not registered at
the securities registry or at the foreign securities registry of the CMF, and,
therefore, such securities are not subject to oversight of the CMF. Given the
RSUs are not registered in Chile, the Company is not required to provide
information about the RSUs or shares of Common Stock in Chile. Unless the RSUs
and/or the shares of Common Stock are registered with the CMF, a public offering
of such securities cannot be made in Chile.
Esta oferta de Unidades de Acciones Restringidas (“RSU”) constituye una oferta
privada de valores en Chile y se inicia en la Fecha de la Concesión. Esta oferta
de RSU se acoge a las disposiciones de la Norma de Carácter General N  336 (“NCG
336”) de la Comisión para el Mercado Financiero (“CMF”).  Esta oferta versa
sobre valores no inscritos en el Registro de Valores o en el Registro de Valores
Extranjeros que lleva la CMF, por lo que tales valores no están sujetos a la
fiscalización de ésta. Por tratarse los RSU de valores no registrados en Chile,
no existe obligación por parte de la Compañía de entregar en Chile información
pública respecto de los RSU or sus Acciones. Estos valores no podrán ser objeto
de oferta pública en Chile mientras no sean inscritos en el Registro de Valores
correspondiente.
Exchange Control Information. You are responsible for complying with foreign
exchange requirements in Chile. You should consult with your personal legal
advisor regarding any applicable exchange control obligations prior to vesting
in the RSUs or receiving proceeds from the sale of shares of Common Stock
acquired at vesting or cash dividends.


    6

--------------------------------------------------------------------------------




You are not required to repatriate funds obtained from the sale of shares of
Common Stock or the receipt of any dividends. However, if you decide to
repatriate such funds, you must do so through the Formal Exchange Market if the
amount of funds exceeds US$10,000. In such case, you must report the payment to
a commercial bank or registered foreign exchange office receiving the funds. If
your aggregate investments held outside of Chile exceed US$5,000,000 (including
shares of Common Stock and any cash proceeds obtained under the Plan) in the
relevant calendar year, you must report the investments quarterly to the Central
Bank. Annex 3.1 of Chapter XII of the Foreign Exchange Regulations must be used
to file this report. Please note that exchange control regulations in Chile are
subject to change.
China
The following provisions apply if you are subject to the exchange control
regulations in China, as determined by the Company in its sole discretion:
Sales of Shares of Common Stock. To comply with exchange control regulations in
China, irrespective of any Post-Vest Holding Period, you agree that the Company
is authorized to force the sale of all or a portion of the shares of Common
Stock to be issued to you upon vesting and settlement of the RSUs at any time
(including immediately upon vesting, the lapse of the Post-Vest Holding Period
or after termination of your employment, as described below), and you expressly
authorize the Company’s designated broker to complete the sale of such shares of
Common Stock. You agree to sign any agreements, forms and/or consents that may
be reasonably requested by the Company (or the designated broker) to effectuate
the sale of the shares of Common Stock and shall otherwise cooperate with the
Company with respect to such matters, provided that you shall not be permitted
to exercise any influence over how, when or whether the sales occur. You
acknowledge that the Company’s designated broker is under no obligation to
arrange for the sale of the shares of Common Stock at any particular price.
Upon the sale of the shares of Common Stock, the Company agrees to pay the cash
proceeds from the sale of Common Stock (less any applicable Tax-Related Items,
brokerage fees or commissions) to you in accordance with applicable exchange
control laws and regulations, including, but not limited to, the restrictions
set forth in this Addendum A for China below under “Exchange Control
Information.” Due to fluctuations in the Common Stock price and/or applicable
exchange rates between the vesting date and (if later) the date on which the
shares of Common Stock are sold, the amount of proceeds realized upon sale may
be more or less than the market value of the shares of Common Stock on the
vesting date (which typically is the amount relevant to determining your
Tax-Related Items liability). You understand and agree that the Company is not
responsible for the amount of any loss you may incur and that the Company
assumes no liability for any fluctuations in the Common Stock price and/or any
applicable exchange rate.
Treatment of Shares of Common Stock and RSUs Upon Termination of Employment. Due
to exchange control regulations in China, you understand and agree that,
irrespective of any Post-Vest Holding Period, any shares of Common Stock
acquired under the Plan and held by you in your brokerage account must be sold
no later than the last business day of the month following the month of your
termination of employment, or within such other period as determined by the
Company or required by the China State Administration of Foreign Exchange
(“SAFE”) (the “Mandatory Sale Date”). This includes any portion of shares of
Common Stock that vest upon


    7

--------------------------------------------------------------------------------




your termination of employment. For example, if your termination of employment
occurs on March 14, 2020, then the Mandatory Sale Date will be April 30, 2020.
You understand that any shares of Common Stock held by you that have not been
sold by the Mandatory Sale Date will automatically be sold by the Company’s
designated broker at the Company’s direction (on your behalf pursuant to this
authorization without further consent), as described under “Sales of Shares of
Common Stock” above.
If all or a portion of your RSUs become distributable upon your termination of
employment or at some time following your termination of employment, that
portion will vest and become distributable immediately upon termination of your
employment. Any shares of Common Stock distributed to you according to this
paragraph must be sold by the Mandatory Sale Date or will be sold by the
Company’s designated broker at the Company’s direction (on your behalf pursuant
to this authorization without further consent), as described under “Sales of
Shares of Common Stock” above. You will not continue to vest in RSUs or be
entitled to any portion of RSUs after your termination of employment.
Exchange Control Information. You understand and agree that, to facilitate
compliance with exchange control requirements, you are required to hold any
shares of Common Stock to be issued to you upon vesting and settlement of the
RSUs in the account that has been established for you with the Company’s
designated broker and you acknowledge that you are prohibited from transferring
any such shares of Common Stock to another brokerage account. In addition, you
are required to immediately repatriate to China the cash proceeds from the sale
of the shares of Common Stock issued upon vesting and settlement of the RSUs and
any dividends paid on such shares of Common Stock. You further understand that
such repatriation of the cash proceeds will be effectuated through a special
exchange control account established by the Company or its subsidiaries, and you
hereby consent and agree that the proceeds may be transferred to such special
account prior to being delivered to you. The Company may deliver the proceeds to
you in U.S. dollars or local currency at the Company’s discretion. If the
proceeds are paid in U.S. dollars, you understand that you will be required to
set up a U.S. dollar bank account in China so that the proceeds may be deposited
into this account. If the proceeds are converted to local currency, there may be
delays in delivering the proceeds to you and due to fluctuations in the Common
Stock trading price and/or the U.S. dollar/PRC exchange rate between the
sale/payment date and (if later) when the proceeds can be converted into local
currency, the proceeds that you receive may be more or less than the market
value of the Common Stock on the sale/payment date (which is the amount relevant
to determining your tax liability). You agree to bear the risk of any currency
fluctuation between the sale/payment date and the date of conversion of the
proceeds into local currency.
You further agree to comply with any other requirements that may be imposed by
the Company in the future to facilitate compliance with exchange control
requirements in China.
Exchange Control Reporting Information. PRC residents are required to report to
SAFE details of their foreign financial assets and liabilities, as well as
details of any economic transactions conducted with non-PRC residents, either
directly or through financial institutions. Under these rules, you may be
subject to reporting obligations for the Common Stock or equity awards,
including RSUs, acquired under the Plan and Plan-related transactions. It is
your responsibility to comply with this reporting obligation and you should
consult your personal advisor in this regard.


    8

--------------------------------------------------------------------------------




Colombia
Labor Law Policy and Acknowledgement. By accepting your Award of RSUs, you
expressly acknowledge that, pursuant to Article 15 of Law 50/1990 (Article 128
of the Colombian Labor Code), the RSUs and any payments you receive pursuant to
the RSUs are wholly discretionary and are a benefit of an extraordinary nature
that do not exclusively depend on your performance. Accordingly, the Plan, the
RSUs and related benefits do not constitute a component of “salary” for any
legal purpose, including for purposes of calculating any and all labor benefits,
such as fringe benefits, vacation pay, termination or other indemnities, payroll
taxes, social insurance contributions, or any other outstanding
employment-related amounts, subject to the limitations provided in Law
1393/2010.
Securities Law Information. The shares of Common Stock are not and will not be
registered with the Colombian registry of publicly traded securities (Registro
Nacional de Valores y Emisores) and therefore the shares of Common Stock may not
be offered to the public in Colombia. Nothing in this document should be
construed as the making of a public offer of securities in Colombia.
Exchange Control Information. You are responsible for complying with any and all
Colombian foreign exchange restrictions, approvals and reporting requirements in
connection with the RSUs and any shares of Common Stock acquired or funds
received under the Plan. All payments for your investment originating in
Colombia (and the liquidation of such investments) must be transferred through
the Colombian foreign exchange market (e.g., local banks), which includes the
obligation of correctly completing and filing the appropriate foreign exchange
form (declaración de cambio). You should obtain proper legal advice to ensure
compliance with applicable Colombian regulations.
Croatia
Exchange Control Information. You must report any foreign investments (including
shares of Common Stock acquired under the Plan) to the Croatian National Bank
for statistical purposes. However, because exchange control regulations may
change without notice, you should consult with your legal advisor to ensure
compliance with current regulations. You acknowledge that you personally are
responsible for complying with Croatian exchange control laws.
Czech Republic
Exchange Control Information. The Czech National Bank may require you to fulfill
certain notification duties in relation to the RSUs and the opening and
maintenance of a foreign account. However, because exchange control regulations
change frequently and without notice, you should consult your personal legal
advisor prior to the vesting of the RSUs and the sale of shares of Common Stock
and before opening any foreign accounts in connection with the Plan to ensure
compliance with current regulations. It is your responsibility to comply with
any applicable Czech exchange control laws.


    9

--------------------------------------------------------------------------------




Denmark
Stock Option Act. You acknowledge that you have received an Employer Statement
in Danish which includes a description of the terms of the RSUs as required by
the Danish Stock Option Act, to the extent that the Danish Stock Option Act
applies to the RSUs.
Securities/Tax Reporting Information. As of January 1, 2019, if you hold shares
of Common Stock acquired under the Plan in a safety-deposit account (e.g., a
brokerage account) with either a Danish bank or with an approved foreign broker
or bank, he or she is no longer required to file a Form V (Erklaering V) with
the Danish Tax Administration. Further, if you open a brokerage account (or a
bank account) with a U.S. bank, the brokerage account (or bank account, as
applicable) will be treated as a deposit account if cash can be held in the
account. However, you are no longer required to file a Form K (Erklaering K)
with the Danish Tax Administration. The Form V and Form K have been replaced by
the automatic exchange of information regarding bank and brokerage accounts. You
should consult with your personal advisor to ensure compliance with any
applicable obligations.
Finland
There are no country-specific provisions.
France
Language Acknowledgement
En signant et renvoyant le présent document décrivant les termes et conditions
de votre attribution, vous confirmez ainsi avoir lu et compris les documents
relatifs á cette attribution (le Plan et ce Contrat d’Attribution) qui vous ont
été communiqués en langue anglaise.
By accepting your RSUs, you confirm having read and understood the documents
relating to this grant (the Plan and this Agreement) which were provided to you
in English.
Tax Information. The RSUs are not intended to qualify for special tax and social
security treatment in France under Section L. 225-197-1 to L. 225-197-6-1 of the
French Commercial Code, as amended.
Germany
Exchange Control Information. Cross-border payments in excess of €12,500 must be
reported to the German Federal Bank. The German Federal Bank no longer accepts
reports in paper form and all reports must be filed electronically. The
electronic “General Statistics Reporting Portal” (Allgemeines Meldeportal
Statistik) can be accessed on the German Federal Bank’s website:
www.bundesbank.de.
In the event that you make or receive a payment in excess of this amount, you
are responsible for complying with applicable reporting requirements.


    10

--------------------------------------------------------------------------------




Greece
There are no country-specific provisions.
Hong Kong
Securities Law Information. Warning: The contents of this document have not been
reviewed by any regulatory authority in Hong Kong. You should exercise caution
in relation to the offer. If you are in any doubt about any of the contents of
the Agreement, including this Addendum A, or the Plan, or any other incidental
communication materials, you should obtain independent professional advice. The
RSUs and any shares of Common Stock issued at vesting do not constitute a public
offering of securities under Hong Kong law and are available only to employees
of the Company or its subsidiaries. The Agreement, including this Addendum A,
the Plan and other incidental communication materials have not been prepared in
accordance with and are not intended to constitute a “prospectus” for a public
offering of securities under the applicable securities legislation in Hong Kong.
The RSUs are intended only for the personal use of each eligible employee of the
Employer, the Company or any subsidiary and may not be distributed to any other
person.
Settlement of RSUs and Sale of Common Stock. Notwithstanding any terms or
conditions of the Plan or the Agreement to the contrary, RSUs will be settled in
shares of Common Stock only, not cash. In addition, notwithstanding any terms or
conditions of the Plan or the Agreement to the contrary, no shares of Common
Stock acquired under the Plan can be offered to the public or otherwise disposed
of prior to six months from the Award Date. Any shares of Common Stock received
at vesting are accepted as a personal investment.
Hungary
There are no country-specific provisions.
India
Exchange Control Information. You must repatriate all proceeds received from the
sale of shares to India and all proceeds from the receipt of cash dividends
within such time as prescribed under applicable India exchange control laws as
may be amended from time to time. You must maintain the foreign inward
remittance certificate received from the bank where the foreign currency is
deposited in the event that the Reserve Bank of India or the Company or the
Employer requests proof of repatriation. It is your responsibility to comply
with applicable exchange control laws in India.
Ireland
Acknowledgement of Nature of Plan and RSUs.  This provision supplements Sections
6 and 7 of the Agreement:
In accepting this Agreement, you understand and agree that the benefits received
under the Plan will not be taken into account for any redundancy or unfair
dismissal claim.


    11

--------------------------------------------------------------------------------




Israel
Settlement of RSUs and Sale of Common Stock. Upon the lapse of the Post-Vest
Holding Period, you agree to the immediate sale of any shares of Common Stock to
be issued to you upon vesting and settlement of the RSUs. You further agree that
the Company is authorized to instruct its designated broker to assist with the
mandatory sale of such shares of Common Stock (on your behalf pursuant to this
authorization) and you expressly authorize the Company’s designated broker to
complete the sale of such shares of Common Stock. You acknowledge that the
Company’s designated broker is under no obligation to arrange for the sale of
the shares of Common Stock at any particular price. Upon the sale of the shares
of Common Stock, the Company agrees to pay the cash proceeds from the sale of
the Common Stock to you, less any brokerage fees or commissions and subject to
any obligation to satisfy Tax-Related Items. Due to fluctuations in the Common
Stock price and/or applicable exchange rates between the date on which the
Post-Vest Holding Period lapses and (if later) the date on which the shares of
Common Stock are sold, the amount of proceeds ultimately distributed to you may
be more or less than the market value of the shares of Common Stock on the date
on which the Post-Vest Holding Period lapses. You understand and agree that the
Company is not responsible for the amount of any loss you may incur and that the
Company assumes no liability for any fluctuations in the Common Stock price
and/or any applicable exchange rate.
Italy
Plan Document Acknowledgment. By accepting the RSUs, you acknowledge that you
have received a copy of the Plan, reviewed the Plan, the Agreement and this
Addendum A in their entirety and fully understand and accept all provisions of
the Plan, the Agreement and this Addendum A.
In addition, you further acknowledge that you have read and specifically and
expressly approve without limitation the following clauses in the Agreement:
Section 4 (Responsibility for Taxes); Section 7 (Acknowledgement of Nature of
Plan and RSUs); Section 8 (No Advice Regarding Grant); Section 9 (Right to
Continued Employment); Section 11 (Deemed Acceptance); Section 13 (Severability
and Validity); Section 14 (Governing Law, Jurisdiction and Venue); Section 16
(Electronic Delivery and Acceptance); Section 17 (Insider Trading/Market Abuse
Laws); Section 18 (Language); Section 19 (Compliance with Laws and Regulations);
Section 20 (Entire Agreement and No Oral Modification or Waiver); Section 21
(Addendum A); Section 22 (Foreign Asset/Account Reporting Requirements and
Exchange Controls); and Section 23 (Imposition of Other Requirements).
Japan
There are no country-specific provisions.
Korea
Exchange Control Information. Korean residents who realize US$500,000 or more
from the sale of shares of Common Stock or receipt of dividends in a single
transaction before July 18, 2017 are required to repatriate the proceeds to
Korea within three years of receipt. You should consult


    12

--------------------------------------------------------------------------------




a personal tax advisor to determine whether this repatriation requirement
applies to a particular transaction.
Luxembourg
There are no country-specific provisions.
Mexico
Labor Law Policy and Acknowledgment. By accepting this Award, you expressly
recognize that the Company, with offices at 430 E. 29th Street, 14th Floor, New
York, New York 10016, U.S.A., is solely responsible for the administration of
the Plan and that your participation in the Plan and acquisition of shares does
not constitute an employment relationship between you and the Company since you
are participating in the Plan on a wholly commercial basis and your Employer
(“BMS-Mexico”) is your sole employer, not the Company in the United States.
Based on the foregoing, you expressly recognize that the Plan and the benefits
that you may derive from participation in the Plan do not establish any rights
between you and your employer, BMS-Mexico, and do not form part of the
employment conditions and/or benefits provided by BMS-Mexico and any
modification of the Plan or its termination shall not constitute a change or
impairment of the terms and conditions of your employment.
You further understand that your participation in the Plan is as a result of a
unilateral and discretionary decision of the Company; therefore, the Company
reserves the absolute right to amend and/or discontinue your participation at
any time without any liability to you.
Finally, you hereby declare that you do not reserve to yourself any action or
right to bring any claim against the Company for any compensation or damages
regarding any provision of the Plan or the benefits derived under the Plan, and
you therefore grant a full and broad release to the Company, its subsidiaries,
affiliates, branches, representation offices, its shareholders, officers, agents
or legal representatives with respect to any claim that may arise.
Política Laboral y Reconocimiento/Aceptación. Aceptando este Premio, el
participante reconoce que la Compañía, with offices at 430 E. 29th Street, 14th
Floor, New York, New York 10016, U.S.A., es el único responsable de la
administración del Plan y que la participación del Participante en el mismo y la
adquisicion de acciones no constituye de ninguna manera una relación laboral
entre el Participante y la Compañía, toda vez que la participación del
participante en el Plan deriva únicamente de una relación comercial con la
Compañía, reconociendo expresamente que su Empleador (“BMS Mexico”) es su único
patrón, no es la Compañía en los Estados Unidos. Derivado de lo anterior, el
participante expresamente reconoce que el Plan y los beneficios que pudieran
derivar del mismo no establecen ningún derecho entre el participante y su
empleador, BMS`-México, y no forman parte de las condiciones laborales y/o
prestaciones otorgadas por BMS-México, y expresamente el participante reconoce
que cualquier modificación el Plan o la terminación del mismo de manera alguna
podrá ser interpretada como una modificación de los condiciones de trabajo del
participante.
Asimismo, el participante entiende que su participación en el Plan es resultado
de la decisión unilateral y discrecional de la Compañía, por lo tanto, la
Compañía. Se reserva el derecho absoluto


    13

--------------------------------------------------------------------------------




para modificar y/o terminar la participación del participante en cualquier
momento, sin ninguna responsabilidad para el participante.
Finalmente, el participante manifiesta que no se reserva ninguna acción o
derecho que origine una demanda en contra de la Compañía, por cualquier
compensación o daño en relación con cualquier disposición del Plan o de los
beneficios derivados del mismo, y en consecuencia el participante otorga un
amplio y total finiquito a la Compañía, sus entidades relacionadas, afiliadas,
sucursales, oficinas de representación, sus accionistas, directores, agentes y
representantes legales con respecto a cualquier demanda que pudiera surgir.
Netherlands
There are no country-specific provisions.
Norway
There are no country-specific provisions.
Peru
Securities Law Information. The grant of RSUs is considered a private offering
in Peru; therefore, it is not subject to registration.
Labor Law Acknowledgement. The following provision supplements Section 6 and 7
of the Agreement:
In accepting the Award of RSUs pursuant to this Agreement, you acknowledge that
the RSUs are being granted ex gratia to you with the purpose of rewarding you.
Poland
Exchange Control Information. Polish residents are required to transfer funds
(i.e., in connection with the sale of shares of Common Stock) through a bank
account in Poland if the transferred amount into or out of Poland in any single
transaction exceeds a specified threshold (currently €15,000 unless the transfer
of funds is considered to be connected with the business activity of an
entrepreneur, in which case a lower threshold may apply). If you are a Polish
resident, you must also retain all documents connected with any foreign exchange
transactions you engage in for a period of five (5) years, as measured from the
end of the year in which such transaction occurred.
You should consult with your personal legal advisor to determine what you must
do to fulfill any applicable reporting/exchange control duties.
Portugal
Language Consent. You hereby expressly declare that you have full knowledge of
the English language and have read, understood and fully accepted and agreed
with the terms and conditions established in the Plan and the Agreement.


    14

--------------------------------------------------------------------------------




Conhecimento da Lingua. Você expressamente declara ter pleno conhecimento do
idioma inglês e ter lido, entendido e totalmente aceito e concordou com os
termos e condições estabelecidas no plano e no acordo.
Puerto Rico
There are no country-specific provisions.
Romania
Language Consent. By accepting the grant of RSUs, you acknowledge that you are
proficient in reading and understanding English and fully understand the terms
of the documents related to the grant (the notice, the Agreement and the Plan),
which were provided in the English language. You accept the terms of those
documents accordingly.
Consimtamant cu privire la limba. Prin acceptarea acordarii de RSU-uri,
confirmati ca aveti un nivel adecvat de cunoastere in ce priveste cititirea si
intelegerea limbii engleze, ati citit si confirmati ca ati inteles pe deplin
termenii documentelor referitoare la acordare (anuntul, Acordul RSU si Planul),
care au fost furnizate in limba engleza. Acceptati termenii acestor documente in
consecinta.
Russia
Securities Law Information. These materials do not constitute advertising or an
offering of securities in Russia nor do they constitute placement of the shares
of Common Stock in Russia. Any shares of Common Stock issued pursuant to the
RSUs shall be delivered to you through a brokerage account in the U.S. You may
hold shares in your brokerage account in the U.S.; however, in no event will
shares issued to you and/or share certificates or other instruments be delivered
to you in Russia. The issuance of Common Stock pursuant to the RSUs described
herein has not and will not be registered in Russia and hence, the shares of
Common Stock described herein may not be admitted or used for offering,
placement or public circulation in Russia.
Exchange Control Information. All restrictions on the payment of funds by
non-residents into a Russian resident’s declared foreign brokerage account,
including dividends and proceeds from the sale of shares of Common Stock, have
been abolished as of January 1, 2020. You can receive, hold and remit dividends
and proceeds from the sale of shares of Common Stock acquired under the Plan
into and out of your brokerage account without any requirement to first
repatriate such funds to an authorized bank in Russia. You should be aware that
the rules related to foreign bank accounts are different and that pursuant to
changes effective December 2, 2019 (with retroactive effect to January 1, 2018),
certain restrictions with respect to payments by non-residents into a Russian
currency resident’s foreign bank account will continue to apply where the
foreign bank account is located in the U.S. You should contact your personal
advisor to confirm the application of the exchange control restrictions prior to
vesting in the RSUs and selling shares of Common Stock as significant penalties
may apply in case of non-compliance with the exchange control restrictions and
because such exchange control restrictions are subject to change.
U.S. Transaction. You are not permitted to make any public advertising or
announcements regarding the RSUs or Common Stock in Russia, or promote these
shares to other Russian legal


    15

--------------------------------------------------------------------------------




entities or individuals, and you are not permitted to sell or otherwise dispose
of Common Stock directly to other Russian legal entities or individuals. You are
permitted to sell shares of Common Stock only on the New York Stock Exchange and
only through a U.S. broker.
Data Privacy. This section replaces the Data Privacy Consent provision above in
this Addendum A:
You hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of your personal data as described in
this Agreement by and among, as applicable, the Employer, the Company and its
subsidiaries for the exclusive purpose of implementing, administering and
managing your participation in the Plan.
You understand that the Company, any subsidiary and/or the Employer may hold
certain personal information about you, including, but not limited to, your
name, home address, email address and telephone number, date of birth, social
insurance or passport number or other identification number (e.g., resident
registration number), salary, nationality, job title, any shares of stock or
directorships held in the Company, details of all RSUs or any other entitlement
to shares awarded, canceled, vested, unvested or outstanding in your favor
(“Data”), for the purpose of implementing, administering and managing the Plan.
You understand that Data may be transferred to Fidelity, or such other stock
plan service provider as may be selected by the Company in the future, which
assists in the implementation, administration and management of the Plan. You
understand that the recipients of the Data may be located in the United States,
or elsewhere, and that the recipient’s country (e.g., the United States) may
have different data privacy laws and protections than your country. In this
case, appropriate safeguards will be taken by the Company to ensure that your
Data is processed with an adequate level of protection and in compliance with
applicable local laws and regulation (especially through contractual clauses
like European Model Clauses for European countries). You understand that if you
reside outside the United States, you may request a list with the names and
addresses of any potential recipients of the Data by contacting the
International Compensation and Benefits Group. You authorize the Company,
Fidelity and other possible recipients which may assist the Company (presently
or in the future) with implementing, administering and managing the Plan to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for the sole purpose of implementing, administering and managing your
participation in the Plan, including any requisite transfer of such Data as may
be required to a broker, escrow agent or other third party with whom the shares
of Common Stock received upon vesting of the RSUs may be deposited. You
understand that Data will be held only as long as is necessary to implement,
administer and manage your participation in the Plan.
You understand that if you reside outside the United States, you may, at any
time, view Data, request additional information about the storage and processing
of Data, require any necessary amendments to Data or refuse or withdraw the
consents herein, in any case and without cost, by contacting in writing the
International Compensation and Benefits Group. Further, you understand that you
are providing the consents herein on a purely voluntary basis. If you do not
consent, or if you later seek to revoke your consent, your employment status or
service with the Employer will not be affected; the only consequence of refusing
or withdrawing your consent is that the Company would not be able to grant you
RSUs or other equity awards or administer or maintain such awards.


    16

--------------------------------------------------------------------------------




Therefore, you understand that refusing or withdrawing your consent may affect
your ability to participate in the Plan. For more information on the
consequences of your refusal to consent or withdrawal of consent, you understand
that you may contact the International Compensation and Benefits Group.
Labor Law Information. You acknowledge that if you continue to hold shares of
Common Stock acquired under the Plan after an involuntary termination of your
employment, you may not be eligible to receive unemployment benefits in Russia.
Anti-Corruption Information. Anti-corruption laws prohibit certain public
servants, their spouses and their dependent children from owning any foreign
source financial instruments (e.g., shares of foreign companies such as the
Company). Accordingly, you should inform the Company if you are covered by these
laws because you should not hold shares of Common Stock acquired under the Plan.
Saudi Arabia
Securities Law Information. This document may not be distributed in the Kingdom
except to such persons as are permitted under the Rules on the Offer of
Securities and Continuing Obligations issued by the Capital Market Authority.
The Capital Market Authority does not make any representation as to the accuracy
or completeness of this document, and expressly disclaims any liability
whatsoever for any loss arising from, or incurred in reliance upon, any part of
this document. Prospective purchasers of the securities offered hereby should
conduct their own due diligence on the accuracy of the information relating to
the securities. If you do not understand the contents of this document you
should consult an authorized financial advisor.
Singapore
Securities Law Information. The grant of RSUs is being made in reliance of
section 273(1)(f) of the Securities and Futures Act (Chap. 289, 2006 Ed.) for
which it is exempt from the prospectus and registration requirements under the
SFA and is not made to you with a view to the RSUs being subsequently offered
for sale to any other party. The Plan has not been lodged or registered as a
prospectus with the Monetary Authority of Singapore.
Director Notification Requirement. If you are a director, associate director or
shadow director of a Singapore company, you are subject to certain notification
requirements under the Singapore Companies Act. Among these requirements, you
must notify the Singapore subsidiary in writing within two business days of any
of the following events: (i) you receive or dispose of an interest (e.g., RSUs
or shares of Common Stock) in the Company or any subsidiary of the Company, (ii)
any change in a previously-disclosed interest (e.g., forfeiture of RSUs and the
sale of shares of Common Stock), or (iii) becoming a director, associate
director or a shadow director if you hold such an interest at that time.
South Africa
Responsibility for Taxes. The following provision supplements Section 4 of this
Agreement:


    17

--------------------------------------------------------------------------------




You are required to immediately notify the Employer of the amount of any gain
realized at vesting of the RSUs. If you fail to advise the Employer of such
gain, you may be liable for a fine.
Exchange Control Information. You are solely responsible for complying with
applicable South African exchange control regulations, and neither the Company
nor the Employer will be liable for any fines or penalties resulting from
failure to comply with applicable laws. In particular, if you are a resident for
exchange control purposes, you are required to obtain approval from the South
African Reserve Bank for payments (including payment of proceeds from the sale
of shares of Common Stock) that you receive into accounts based outside of South
Africa (e.g., a U.S. brokerage account). Because the exchange control
regulations change frequently and without notice, you should consult your legal
advisor prior to the acquisition or sale of shares of Common Stock under the
Plan to ensure compliance with current regulations.
Spain
Labor Law Acknowledgment. This provision supplements Sections 2(g), 6 and 7 of
the Agreement:
By accepting the RSUs, you consent to participation in the Plan and acknowledge
that you have received a copy of the Plan document.
You understand and agree that, as a condition of the grant of the RSUs, except
as provided for in Section 2 of the Agreement, your termination of employment
for any reason (including for the reasons listed below) will automatically
result in the forfeiture of any RSUs that have not vested on the date of your
termination.
In particular, you understand and agree that, unless otherwise provided in the
Agreement, the RSUs will be forfeited without entitlement to the underlying
shares of Common Stock or to any amount as indemnification in the event of a
termination of your employment prior to vesting by reason of, including, but not
limited to: resignation, disciplinary dismissal adjudged to be with cause,
disciplinary dismissal adjudged or recognized to be without good cause (i.e.,
subject to a “despido improcedente”), individual or collective layoff on
objective grounds, whether adjudged to be with cause or adjudged or recognized
to be without cause, material modification of the terms of employment under
Article 41 of the Workers’ Statute, relocation under Article 40 of the Workers’
Statute, Article 50 of the Workers’ Statute, unilateral withdrawal by the
Employer, and under Article 10.3 of Royal Decree 1382/1985.
Furthermore, you understand that the Company has unilaterally, gratuitously and
discretionally decided to grant RSUs under the Plan to individuals who may be
employees of the Company or a subsidiary. The decision is a limited decision
that is entered into upon the express assumption and condition that any grant
will not economically or otherwise bind the Company or any subsidiary on an
ongoing basis, other than as expressly set forth in the Agreement. Consequently,
you understand that the RSUs are granted on the assumption and condition that
the RSUs and the shares of Common Stock underlying the RSUs shall not become a
part of any employment or service contract (either with the Company, the
Employer or any subsidiary) and shall not be considered a mandatory benefit,
salary for any purposes (including severance compensation) or any other right
whatsoever. In addition, you understand that the RSUs would not be granted to
you but for the


    18

--------------------------------------------------------------------------------




assumptions and conditions referred to above; thus, you acknowledge and freely
accept that, should any or all of the assumptions be mistaken or should any of
the conditions not be met for any reason, then any Award of RSUs shall be null
and void.
Securities Law Information. The RSUs and the Common Stock described in the
Agreement and this Addendum A do not qualify under Spanish regulations as
securities. No “offer of securities to the public,” as defined under Spanish
law, has taken place or will take place in the Spanish territory. The Agreement
(including this Addendum A) has not been nor will it be registered with the
Comisión Nacional del Mercado de Valores, and does not constitute a public
offering prospectus.
Exchange Control Information. If you acquire shares of Common Stock issued
pursuant to the RSUs and wish to import the ownership title of such shares
(i.e., share certificates) into Spain, you must declare the importation of such
securities to the Spanish Direccion General de Comercio e inversiones (the
“DGCI”). Generally, the declaration must be made in January for shares of Common
Stock acquired or sold during (or owned as of December 31 of) the prior year;
however, if the value of shares acquired or sold exceeds the applicable
threshold (currently €1,502,530) (or you hold 10% or more of the share capital
of the Company or such other amount that would entitle you to join the Company’s
board of directors), the declaration must be filed within one month of the
acquisition or sale, as applicable. In addition, you also must file a
declaration of ownership of foreign securities with the Directorate of Foreign
Transactions each January.
You are also required to electronically declare to the Bank of Spain any
security accounts (including brokerage accounts held abroad), as well as the
security (including shares of Common Stock acquired at vesting of RSUs) held in
such accounts and any transactions carried out with non-residents if the value
of the transactions for all such accounts during the prior year or the balances
in such accounts as of December 31 of the prior year exceeds €1,000,000.
Unvested rights (e.g., RSUs, etc.) are not considered assets or rights for
purposes of this requirement.
Slovak Republic
There are no country-specific provisions.
Slovenia
Language Consent. The parties acknowledge and agree that it is their express
wish that the Agreement, as well as all documents, notices and legal proceedings
entered into, given or instituted pursuant hereto or relating directly or
indirectly hereto, be drawn up in English.
Dogovor o uporabi jezika. Stranke se izrecno strinjajo, da se za sklepanje
Pogodbe, kot tudi vseh dokumentov, obvestil in postopkov sklenjenih neposredno
ali posredno v zvezi s tem, uporablja angleški jezik.
Sweden
Responsibility for Taxes. This provision supplements Section 4 of the Agreement:


    19

--------------------------------------------------------------------------------




Without limiting the Company’s and the Employer's authority to satisfy their
withholding obligations for Tax-Related Items as set forth in Section 4 of the
Agreement, in accepting the RSUs, you authorize the Company and/or the Employer
to withhold shares of Common Stock or to sell shares of Common Stock otherwise
deliverable to you upon vesting/settlement to satisfy Tax-Related Items,
regardless of whether the Company and/or the Employer have an obligation to
withhold such Tax-Related Items.
Switzerland
Securities Law Information. Because the offer of the Award is considered a
private offering in Switzerland; it is not subject to registration in
Switzerland. Neither this document nor any other materials relating to the Award
(i) constitute a prospectus according to articles 35 et seq. of the Swiss
Federal Act on Financial Services (“FinSA”), (ii) may be publicly distributed
nor otherwise made publicly available in Switzerland to any person other than an
employee of the Company or Employer or (iii) has been or will be filed with,
approved or supervised by any Swiss reviewing body according to article 51 FinSA
or any Swiss regulatory authority, including the Swiss Financial Market
Supervisory Authority (“FINMA”).
Taiwan
Securities Law Information. The grant of RSUs and any shares of Common Stock
acquired pursuant to these RSUs are available only for employees of the Company
and its subsidiaries. The offer of participation in the Plan is not a public
offer of securities by a Taiwanese company.
Exchange Control Information. You may remit foreign currency (including proceeds
from the sale of Common Stock) into or out of Taiwan up to US$5,000,000 per year
without special permission. If the transaction amount is TWD500,000 or more in a
single transaction, you must submit a Foreign Exchange Transaction Form to the
remitting bank and provide supporting documentation to the satisfaction of the
remitting bank.
Thailand
Exchange Control Information. If the proceeds from the sale of shares of Common
Stock or the receipt of dividends are equal to or greater than US$200,000 or
more in a single transaction, you must repatriate the proceeds to Thailand
immediately upon receipt and convert the funds to Thai Baht or deposit the
proceeds in a foreign currency deposit account maintained by a bank in Thailand
within 360 days of remitting the proceeds to Thailand. In addition you must
report the inward remittance to the Bank of Thailand on a foreign exchange
transaction form and inform the authorized agent of the details of the foreign
currency transaction, including your identification information and the purpose
of the transaction. If you fail to comply with these obligations, you may be
subject to penalties assessed by the Bank of Thailand. Because exchange control
regulations change frequently and without notice, you should consult your
personal advisor before selling shares of Common Stock to ensure compliance with
current regulations. You are responsible for ensuring compliance with all
exchange control laws in Thailand, and neither the Company nor any of its
subsidiaries will be liable for any fines or penalties resulting from your
failure to comply with applicable laws.


    20

--------------------------------------------------------------------------------




Turkey
Securities Law Information. Under Turkish law, you are not permitted to sell
shares of Common Stock acquired under the Plan in Turkey. The shares of Common
Stock are currently traded on the New York Stock Exchange, which is located
outside of Turkey, under the ticker symbol “BMY” and the shares of Common Stock
may be sold through this exchange.
Exchange Control Information. In certain circumstances, Turkish residents are
permitted to sell shares traded on a non-Turkish stock exchange only through a
financial intermediary licensed in Turkey and should be reported to the Turkish
Capital Markets Board. Therefore, you may be required to appoint a Turkish
broker to assist with the sale of the shares of Common Stock acquired under the
Plan. You should consult your personal legal advisor before selling any shares
of Common Stock acquired under the Plan to confirm the applicability of this
requirement.
United Arab Emirates
Acknowledgment of Nature of Plan and RSUs. This provision supplements Section 7
of the Agreement:
You acknowledge that the RSUs and related benefits do not constitute a component
of your “wages” for any legal purpose. Therefore, the RSUs and related benefits
will not be included and/or considered for purposes of calculating any and all
labor benefits, such as social insurance contributions and/or any other
labor-related amounts which may be payable.
Securities Law Information. The Plan is only being offered to qualified
employees and is in the nature of providing equity incentives to employees of
the Company or its subsidiary or affiliate in the United Arab Emirates (“UAE”).
Any documents related to the Plan, including the Plan, Plan prospectus and other
grant documents (“Plan Documents”), are intended for distribution only to such
employees and must not be delivered to, or relied on by, any other person.
Prospective purchasers of the securities offered should conduct their own due
diligence on the securities. If you do not understand the contents of the Plan
Documents, you should consult an authorized financial adviser.
Neither the UAE Central Bank, the Emirates Securities and Commodities Authority,
nor any other licensing authority or government agency in the UAE has
responsibility for reviewing or verifying any Plan Documents nor taken steps to
verify the information set out in them, and thus, are not responsible for such
documents.
The securities to which this summary relates may be illiquid and/or subject to
restrictions on their resale. Prospective purchasers of the securities offered
should conduct their own due diligence on the securities.
United Kingdom
Responsibility for Taxes. This provision supplements Section 4 of the Agreement:
Without limitation to Section 4 of the Agreement, you hereby agree that you are
liable for all Tax-Related Items and hereby covenant to pay all such Tax-Related
Items, as and when requested by


    21

--------------------------------------------------------------------------------




the Company or the Employer or by Her Majesty’s Revenue & Customs (“HMRC”) (or
any other tax authority or any other relevant authority).  You also hereby agree
to indemnify and keep indemnified the Company and the Employer against any
Tax-Related Items that they are required to pay or withhold or have paid or will
pay on your behalf to HMRC (or any other tax authority or any other relevant
authority).
Notwithstanding the foregoing, if you are an executive officer or director of
the Company (within the meaning of Section 13(k) of the U.S. Securities and
Exchange Act of 1934, as amended), you understand that you may not be able to
indemnify the Company or the Employer for the amount of Tax-Related Items not
collected from or paid by you because the indemnification could be considered to
be a loan. In this case, any income tax not collected or paid within ninety (90)
days of the end of the U.K. tax year in which an event giving rise to the
Tax-Related Items occurs may constitute a benefit to you on which additional
income tax and employee national insurance contributions (“NICs”) may be
payable. You understand that you will be responsible for reporting and paying
any income tax due on this additional benefit directly to HMRC under the
self-assessment regime and for reimbursing the Company and/or the Employer (as
appropriate) for the value of employee NICs due on this additional benefit which
the Company and/or the Employer may recover from you by any of the means set
forth in Section 4 of the Agreement.
Section 431 Election. As a condition of participation in the Plan and the
vesting of the RSUs, you agree to enter into, jointly with the Employer, the
joint election within Section 431 of the U.K. Income Tax (Earnings and Pensions)
Act 2003 (“ITEPA 2003”) in respect of computing any tax charge on the
acquisition of “restricted securities” (as defined in Sections 423 and 424 of
ITEPA 2003), and that you will not revoke such election at any time. This
election will be to treat the shares of Common Stock as if they were not
restricted securities (for U.K. tax purposes only). You must enter into the form
of election, attached to this Addendum A, concurrent with accepting the
Agreement, or at such subsequent time as may be designated by the Company.




    22

--------------------------------------------------------------------------------




Section 431 Election for U.K. Participants
Joint Election under s431 ITEPA 2003 for full or partial disapplication of
Chapter 2 Income Tax (Earnings and Pensions) Act 2003 One Part Election
1.    Between
the Employee                                             
[insert name of employee]
whose National Insurance Number is                             
[insert employee Nat. Ins. Number]        
and the Company (who is the Employee’s employer):                        
[insert employer name]
of Company Registration Number                                 
[insert Company Registration Number]
2.    Purpose of Election
This joint election is made pursuant to section 431(1) or 431(2) Income Tax
(Earnings and Pensions) Act 2003 (ITEPA) and applies where employment-related
securities, which are restricted securities by reason of section 423 ITEPA, are
acquired.
The effect of an election under section 431(1) is that, for the relevant Income
Tax and NIC purposes, the employment-related securities and their market value
will be treated as if they were not restricted securities and that sections 425
to 430 ITEPA do not apply. An election under section 431(2) will ignore one or
more of the restrictions in computing the charge on acquisition. Additional
Income Tax will be payable (with PAYE and NIC where the securities are Readily
Convertible Assets).
Should the value of the securities fall following the acquisition, it is
possible that Income Tax/NIC that would have arisen because of any future
chargeable event (in the absence of an election) would have been less than the
Income Tax/NIC due by reason of this election. Should this be the case, there is
no Income Tax/NIC relief available under Part 7 of ITEPA 2003; nor is it
available if the securities acquired are subsequently transferred, forfeited or
revert to the original owner.
3.    Application
This joint election is made not later than 14 days after the date of acquisition
of the securities by the employee and applies to:
Number of securities:
All securities to be acquired by Employee pursuant to the RSUs granted on
             under the terms of the Bristol-Myers Squibb Company 2014 Equity
Incentive Plan.

Description of securities:
Shares of common stock

Name of issuer of securities:
Bristol-Myers Squibb Company



    23

--------------------------------------------------------------------------------




to be acquired by the Employee after              under the terms of the
Bristol-Myers Squibb Company 2014 Equity Incentive Plan.




    24

--------------------------------------------------------------------------------




Extent of Application
This election disapplies to
S.431(1) ITEPA: All restrictions attaching to the securities
5.    Declaration
This election will become irrevocable upon the later of its signing or the
acquisition (and each subsequent acquisition) of employment-related securities
to which this election applies.
The Employee acknowledges that, by clicking on the “ACCEPT” box, the Employee
agrees to be bound by the terms of this election.
OR:
The Employee acknowledges that, by signing this election, the Employee agrees to
be bound by the terms of this election.
……………………………………….…………        …./…./……….
Signature (Employee)                        Date
The Company acknowledges that, by signing this election or arranging for the
scanned signature of an authorised representative to appear on this election,
the Company agrees to be bound by the terms of this election.
……………………………………….…………        …./…./………
Signature (for and on behalf of the Company)        Date
………………………….………………………
Position in company
Note:    Where the election is in respect of multiple acquisitions, prior to the
date of any subsequent acquisition of a security it may be revoked by agreement
between the employee and employer in respect of that and any later acquisition.


    25

--------------------------------------------------------------------------------




Venezuela
Investment Representation for RSUs. As a condition of the grant of the RSUs, you
acknowledge and agree that any shares of Common Stock you may acquire upon
vesting of the RSUs and lapse of the Post-Vest Holding Period are acquired as,
and intended to be, an investment rather than for the resale of the shares of
Common Stock and conversion of the shares of Common Stock into foreign currency.
Securities Law Information. The RSUs granted under the Plan and the shares of
Common Stock issued under the Plan are offered as a personal, private, exclusive
transaction and are not subject to Venezuelan securities regulations. This
offering does not qualify as a public offering under the laws of the Bolivarian
Republic of Venezuela and, therefore, it is not required to request the previous
authorization of the National Superintendent of Securities.
Exchange Control Information. Exchange control restrictions may limit the
ability to remit funds into Venezuela following the sale of shares of Common
Stock acquired upon vesting of the RSUs. The Company reserves the right to
restrict settlement of the RSUs or to amend or cancel the RSUs at any time in
order to comply with applicable exchange control laws in Venezuela. Any shares
of Common Stock acquired under the Plan are intended to be an investment rather
than for the resale and conversion of the shares into foreign currency. You are
responsible for complying with exchange control laws in Venezuela and neither
the Company nor the Employer will be liable for any fines or penalties resulting
from your failure to comply with applicable laws. Because exchange control laws
and regulations change frequently and without notice, you should consult with
your personal legal advisor before accepting the RSUs and before selling any
shares of Common Stock acquired upon vesting of the RSUs to ensure compliance
with current regulations.




    26